Exhibit 10.22

ESI PENSION PLAN

2012 Restatement



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I GENERAL PROVISIONS

     1   

Section 1.01. Designation and Purpose.

     1   

Section 1.02. Trust Agreement

     1   

ARTICLE II DEFINITIONS

     1   

Section 2.01. Terms Defined

     1   

Section 2.02. Rules of Construction

     12   

ARTICLE III MEMBERSHIP

     13   

Section 3.01. Date of Membership

     13   

Section 3.02. Cessation of Membership

     14   

Section 3.03. Transfers of Employment

     14   

ARTICLE IV FUNDING OF BENEFITS

     14   

Section 4.01. Funding Policy and Method

     14   

Section 4.02. Actuarial Valuations

     14   

Section 4.03. Funding Standard Account

     14   

Section 4.04. Nondiversion and Exclusive Benefit

     14   

Section 4.05. Limitations Based on Funded Status of the Plan

     15   

ARTICLE V VESTING

     17   

Section 5.01. Nonforfeitability

     17   

Section 5.02. Vesting of Member’s Benefit

     17   

Section 5.03. Deemed Distributions

     17   

ARTICLE VI MEMBER BENEFITS

     18   

Section 6.01. Cash Balance Accounts

     18   

Section 6.02. Standard Pay Credits

     18   

Section 6.03. Transition Member Pay Credits

     19   

Section 6.04. Interest Credits

     19   

Section 6.05. Frozen Benefits

     20   

ARTICLE VII PAYMENT OF BENEFITS

     21   

Section 7.01. Normal Retirement Benefits

     21   

Section 7.02. Disability Retirement Benefits

     22   

Section 7.03. Other Termination Benefits

     24   

Section 7.04. Death Benefits

     25   

Section 7.05. Equivalent Benefits and Present Value

     26   

Section 7.06. Written Explanation of Benefits

     27   

Section 7.07. Purchase of Annuity Contracts

     27   

Section 7.08. Top-Heavy Benefits

     28   

Section 7.09. Other Distribution Rules Imposed by Federal Law

     28   

Section 7.10. Effect of Government Regulation on Payment of Benefits

     28   

 

-i-



--------------------------------------------------------------------------------

 

Section 7.11. Inalienability of Benefits

     28   

Section 7.12. Payments for Benefit of Incompetents

     29   

Section 7.13. Qualified Domestic Relations Orders

     29   

Section 7.14. Direct Rollovers

     29   

Section 7.15. Beneficiaries

     29   

Section 7.16. Annual Determination of Cash Balance Accounts

     30   

Section 7.17. Preservation of Capital

     30   

ARTICLE VIII ADMINISTRATION

     30   

Section 8.01. Administrator

     30   

Section 8.02. Removal and Replacement of Committee Members

     30   

Section 8.03. Resignation

     30   

Section 8.04. Chairman, Services, and Counsel

     31   

Section 8.05. Meetings

     31   

Section 8.06. Quorum

     31   

Section 8.07. Action Without Meeting

     31   

Section 8.08. Notice to Trustee of Changes in Membership

     31   

Section 8.09. Correction of Defects

     31   

Section 8.10. Reliance Upon Legal Counsel

     31   

Section 8.11. Expenses

     31   

Section 8.12. Indemnification

     31   

Section 8.13. Powers and Duties of Committee

     31   

Section 8.14. Matters Specifically Excluded from Jurisdiction

     32   

Section 8.15. Investment Manager

     32   

ARTICLE IX CLAIMS PROCEDURES

     33   

Section 9.01. Presentation of Claims

     33   

Section 9.02. General Claims Procedures (Claims Not Requiring a Determination of
Disability by the Plan)

     33   

Section 9.03. Disability Claims Procedures

     34   

ARTICLE X LIMITATIONS ON RIGHTS OF EMPLOYEES AND OTHER PERSONS

     37   

Section 10.01. In General

     37   

Section 10.02. No Increase or Impairment of Other Rights

     37   

Section 10.03. Trust Sole Source of Benefits

     37   

Section 10.04. Other Limitations of Liability

     37   

ARTICLE XI PROVISIONS DESIGNED TO COMPLY WITH LIMITATIONS ON BENEFITS AND OTHER
ADDITIONS

     37   

Section 11.01. Purpose and Construction of This Article

     37   

Section 11.02. General Statement of Limitation

     37   

ARTICLE XII AMENDMENT, MERGER AND TERMINATION

     39   

Section 12.01. Amendment of Plan

     39   

Section 12.02. Amendments Necessary to Bring Plan into Compliance with the Code
and ERISA

     39   

 

-ii-



--------------------------------------------------------------------------------

 

Section 12.03. Amendments to Vesting Provisions

     40   

Section 12.04. Merger or Consolidation

     40   

Section 12.05. Termination of Plan

     40   

Section 12.06. Limitation Concerning 25 Highest Paid Employees

     41   

ARTICLE XIII PROVISIONS RELATING TO TOP-HEAVY PLAN

     41   

Section 13.01. Construction of this Article

     41   

Section 13.02. Top-Heavy Determination

     41   

Section 13.03. Special Rules Relating to Determination of Top-Heavy Status

     42   

ARTICLE XIV MISCELLANEOUS PROVISIONS

     43   

Section 14.01. No Duplication of Benefits

     43   

Section 14.02. Named Fiduciaries

     43   

Section 14.03. Bonding

     43   

Section 14.04. Qualified Military Service

     43   

ARTICLE XV MINIMUM DISTRIBUTION REQUIREMENTS

     43   

Section 15.01. Time and Manner of Distributions

     43   

Section 15.02. Determination of Amount to be Distributed Each Year

     45   

Section 15.03. Requirements For Annuity Distributions That Commence During
Member’s Lifetime

     46   

Section 15.04. Requirements For Minimum Distributions Where Member Dies Before
Date Distributions Begin

     47   

Section 15.05. Election of Five-Year Rule

     47   

Section 15.06. Definitions

     47   

 

-iii-



--------------------------------------------------------------------------------

ARTICLE I

GENERAL PROVISIONS

Section 1.01. Designation and Purpose. This Plan is a continuation and complete
restatement of the ESI Pension Plan originally effective June 9, 1998. The
effective date of the Plan, as restated, is January 1, 2012, except as otherwise
provided. The Plan is a cash balance defined benefit plan. The Plan’s purpose is
to provide retirement income for Eligible Employees, and the Plan is designed to
meet the requirements of Code sections 401(a) and 501(a) and the requirements of
ERISA. The Plan is frozen with respect to Employees who first complete an Hour
of Service on or after June 2, 2003 and certain other employees, and frozen with
respect to accruals after March 31, 2006.

Section 1.02. Trust Agreement. Effective as of the date of its execution, ESI
entered into a Trust Agreement with Bank One Trust Company, N.A., providing for
a trust to support and implement the operation of the Plan. The Trust Agreement,
as amended from time to time, is part of this Plan.

ARTICLE II

DEFINITIONS

Section 2.01. Terms Defined. As used in the Plan, the following words and
phrases, when capitalized, will have the following meanings, unless a different
meaning is plainly required by the context.

“Actuarial Equivalent” means, with respect to a benefit, another benefit that
has the same actuarially-determined value. The determination of an Actuarial
Equivalent benefit will be computed using the mortality table as prescribed in
Revenue Ruling 2001-62, and an interest rate equal to an Applicable Percentage
for that Plan Year. For purposes of distributions with Annuity Starting Dates on
or after December 31, 2007, and notwithstanding any other Plan provisions to the
contrary, the applicable mortality table used for purposes of adjusting any
benefit or limitation under Code sections 415(b)(2)(B), (C) or (D) as set forth
in Section 11.02 of the Plan is the table prescribed in Code
section 417(e)(3)(A)(ii)(I).

“Aggregation Group” means either a Required Aggregation Group or a Permissive
Aggregation Group.

“Annual Addition” means, with respect to a Member for a Plan Year, the following
amounts credited to a Member’s accounts in any qualified defined contribution
plan maintained by the Employer or a Related Employer for the Plan Year:
employer contributions, employee contributions (other than rollover
contributions); forfeitures; amounts allocated, after March 31, 1984, to an
individual medical account, as defined in Code section 415(l)(2), that is part
of a pension or annuity plan maintained by the Employer or a Related Employer;
and amounts derived from contributions paid or accrued after March 31, 1984,
that are attributable to post-retirement medical benefits, allocated to the
separate account of a Key Employee, under a welfare benefit fund, as defined in
Code section 419(e), maintained by the Employer or a Related Employer.

 

-1-



--------------------------------------------------------------------------------

“Annuity Starting Date” means, with respect to a Member, the first day of the
first period for which a Plan benefit is paid as an annuity or, in the case of a
benefit not paid in the form of an annuity, the first day on which all events
have occurred that entitle the Member to the benefit.

“Applicable Election Period” means, in the case of an election to waive a
Qualified Joint and Survivor Annuity or Life Annuity (a) the 90-day period
ending on the Annuity Starting Date or (b) the 30-day period beginning on the
date the Committee provides the Member with the written explanation described in
Section 7.06, whichever ends later. In the case of an election to waive the
Qualified Preretirement Survivor Annuity, “Applicable Election Period” means
(a) the period that begins on the first day of the Plan Year in which the Member
reaches age 35 and ends on the date of the Member’s death or (b) if a Member’s
employment is earlier terminated, with respect to benefits accrued before the
termination, the period that begins no later than the date of the termination
and ends on the date of the Member’s death.

“Applicable Percentage” means, with respect to a Plan Year, the annual rate of
interest on 30-year Treasury securities for November of the year preceding that
Plan Year, as specified by the Commissioner of Internal Revenue.

“Beneficiary” means the person or persons designated pursuant to Section 7.15 to
receive benefits under the Plan after a Member’s death.

“Board of Directors” means the Board of Directors of ESI.

“Break in Service” means a Plan Year during which an Employee completes 500 or
fewer Hours of Service.

“Cash Balance Account” means a bookkeeping account maintained for a Member
pursuant to Section 6.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and interpretive rulings and regulations.

“Committee” means the Plan Committee established pursuant to Article VIII.

“Compensation” means, with respect to an Employee for a Plan Year, the
Employee’s wages, salaries, fees for professional services, retention bonuses,
other amounts received for personal services actually rendered in the course of
employment with the Employer to the extent that the amounts are included in
gross income, amounts contributed by the Employer pursuant to a salary reduction
agreement that are not includable in the gross income of the Member under Code
section 125, 132(f)(4), 402(e)(3), 402(h), 403(b), or 457, and Employee
contributions described in Code section 414(h)(2) that are treated as Employer
contributions. Compensation does not include, whether or not included in gross
income, reimbursements or other expense allowances; fringe benefits (cash and
non-cash); moving expenses (including settling in allowances); nonqualified
deferred compensation; welfare benefits; amounts realized from the exercise of a
nonqualified stock option or when restricted stock (or property) held by

 

-2-



--------------------------------------------------------------------------------

an employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; severance pay and any other amounts paid after
severance from employment, other than regular compensation for services during
or outside regular working hours that is paid within 2 1/2 months of severance
from employment or, if later, by the last day of the Plan Year in which
employment was severed, and other than “differential wage payments” described in
Code section 3401(h)(2); and salary continuation payments to Participants who do
not perform services for the Employer by reason of disability leave. An
Employee’s Compensation will not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Code section 401(a)(17)(B).

“Compensation Limit” means the limitation on annual benefits described with
reference to a Member’s average Compensation at Subsection 11.02(a).

“Continuous Service” means the aggregate period of time during which the
employment relationship exists between an Employee and the Employer, determined
as follows:

(1) The period of time beginning on the date an Employee first performs an Hour
of Service and ending on the Employee’s Severance from Service date.

(2) Any Period of Severance by reason of a quit, discharge or retirement, of
less than 12 months; provided, however, that if an Employee is absent from
service for a reason other than a quit, discharge, or retirement and
subsequently incurs a Severance from Service as a result of a quit, discharge,
or retirement, the Period of Severance shall be credited only if the Employee
returns to the Employer’s service on or before the first anniversary of the date
the Employee was first absent from service.

(3) Any period of time beginning on the date the Employee first performs an Hour
of Service after a Period of Severance and ending on the date the Employee again
incurs a Severance from Service.

(4) For purposes of aggregating periods of Continuous Service, 12 months of
completed service shall equal one year of Continuous Service, and 30 days of
completed service shall equal one month of Continuous Service.

“Determination Date” means, for purposes of determining whether the Plan is a
Top-Heavy Plan for any Plan Year, the last day of the preceding Plan Year; for
the first Plan Year, the last day of the Plan Year.

“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.

“Disability” means a total disability within the meaning of ESI’s long-term
disability insurance plan, as amended from time to time, whether or not the
Member actually participates in ESI’s long-term disability insurance plan.

 

-3-



--------------------------------------------------------------------------------

“Disability Date” means, with respect to a Member, the date the Member is first
determined by the Committee to have a Disability.

“Distributee” means an Employee or former Employee. In addition, the Employee’s
or former Employee’s surviving Spouse and the Employee’s or former Employee’s
Spouse or former Spouse who is the alternate payee under a Qualified Domestic
Relations Order are Distributees with regard to the interest of the Spouse or
former Spouse.

“Dollar Limit” means the limitation on annual benefits described with reference
to $160,000 at Subsection 11.02(a).

“Effective Date” means June 9, 1998.

“Eligible Employee” means an Employee other than (a) a federal work study
student; (b) a non-resident alien; (c) a Leased Employee; (d) an Employee who is
covered by a collective bargaining agreement that does not provide for Plan
membership; (e) an Employee accruing benefits for current service under any
other qualified defined benefit plan or qualified defined contribution plan
maintained by the Employer or a Related Employer (other than the ESI
401(k) Plan); (f) an Employee who first completes an Hour of Service on or after
June 2, 2003; or (g) an Employee who first completes an Hour of Service before
June 2, 2003, but terminates employment with the Employer before completing a
Year of Eligibility Service or a year of Continuous Service and returns after
incurring a one-year Break in Service or a one-year Period of Severance.

“Eligible Retirement Plan” means any of the following that accepts the
Distributee’s Eligible Rollover Distribution: subject to the applicable
requirements of Code section 408A, a Roth IRA described in Code section 408A; an
individual retirement account described in Code section 408(a); an individual
retirement annuity described in Code section 408(b); an annuity plan described
in Code section 403(a); a qualified trust described in Code section 401(a); an
annuity contract described in Code section 403(b); and an eligible plan under
Code section 457(b), which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state and which agrees to separately account for amounts transferred into such
plan from this Plan.

“Eligible Rollover Distribution” means any distribution of all or a portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s Beneficiary,
or for a specified period of ten years or more; any distribution to the extent
that the distribution is required under Code section 401(a)(9); and the portion
of any distribution that is not includable in gross income (determined without
regard to the exclusion for net unrealized appreciation with respect to employer
securities).

 

-4-



--------------------------------------------------------------------------------

“Employee” means any person employed by the Employer as a salaried employee, who
is paid from a payroll maintained in the United States, and who receives
compensation that the Employer initially reports on a federal wage and tax
statement (Form W-2). For purposes of crediting Years of Eligibility Service or
Years of Vesting Service and, except as otherwise provided, for purposes of
Articles XI and XIII, the term “Employee” includes a Leased Employee.

“Employer” means ESI and any Related Employer that adopts the Plan. For purposes
of crediting service for eligibility to participate and, except as otherwise
provided, for purposes of the rules set out in Articles XI and XIII, the term
“Employer” includes any Related Employer.

“Entry Date” means the first day of each calendar month.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and interpretive rulings and regulations.

“ESI” means ITT Educational Services, Inc., and any corporation that succeeds to
its business and adopts the Plan.

“Final Quarter” means the period beginning January 1, 2006 and ending March 31,
2006.

“Full-Time Employee” means an Employee who regularly works at least 40 hours per
week.

“Freeze Date” means March 31, 2006. The Freeze Date is the date as of which
benefit accruals cease under the Plan.

“Highly Compensated Member” means a highly compensated active Employee or a
highly compensated former Employee.

(a) With respect to a Plan Year, a highly compensated active Employee includes
any Employee who performs service for the Employer during the Plan Year and who
(1) is a 5% owner for that Plan Year or was a 5% owner for the prior Plan Year
or (2) for the prior Plan Year received Compensation from the Employer in excess
of $80,000 (as adjusted pursuant to Code section 415(d)). The Employer does not
elect to require that a highly compensated active employee must be a member of
the Employer’s top-paid group for the preceding Plan Year.

(b) With respect to a Plan Year, a highly compensated former Employee includes
any Employee who terminated employment (or was deemed to have terminated
employment) prior to the Plan Year, performs no service for the Employer during
the Plan Year, and was a highly compensated active Employee for either the Plan
Year during which he terminated employment or any Plan Year ending on or after
the Employee’s 55th birthday.

 

-5-



--------------------------------------------------------------------------------

(c) The determination of who is a Highly Compensated Member will be made in
accordance with Code section 414(q).

“Hour of Service” means each hour for which an Employee is entitled to credit
under this Subsection.

(a) An Employee is entitled to credit for each hour for which he is paid, or
entitled to payment, for the performance of duties for the Employer. Subject to
the provisions of Paragraph (f), an Hour of Service described in this Paragraph
will be credited to an Employee for the computation period in which the duties
are performed.

(b) An Employee is entitled to credit for each hour for which he is paid, or
entitled to payment, by the Employer on account of a period during which no
duties are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence; provided,
however, that no Hours of Service will be credited under this Paragraph if
payment is made or due solely to reimburse an Employee for medical or medically
related expenses or solely for the purpose of complying with applicable workers’
compensation, unemployment compensation, or disability insurance laws. No more
than 501 Hours of Service will be credited to an Employee on account of any
single continuous period during which the Employee performs no duties (whether
or not this period occurs in a single Plan Year) unless the Hours of Service are
credited pursuant to Paragraph (d). Subject to the provisions of Paragraph (f),
an Hour of Service credited to an Employee pursuant to this Paragraph will be
credited to the computation period or periods during which no duties are
performed.

(c) An Employee is entitled to credit for each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by the
Employer. The same Hour of Service will not be credited under Paragraph (a) or
Paragraph (b), as the case may be, and under this Paragraph. An Hour of Service
described in this Paragraph will be credited to the computation period or
periods to which the award or agreement for back pay pertains, rather than to
the computation period in which the award, agreement, or payment is made.

(d) For eligibility and vesting purposes only, “Hours of Service” will be
credited to an Employee for military leave for training or service, or both, if
that Employee is entitled to be credited with service for his period of military
leave upon his reemployment with the Employer under applicable federal law. An
Employee will be credited with 190 Hours of Service for each month of military
leave.

(e) Solely for purposes of determining whether a Break in Service has occurred
for eligibility and vesting purposes, an Employee who is absent from work for
maternity or paternity reasons will receive credit for the Hours of Service that
would otherwise have been credited to the Employee but for the absence, or in
any case in which those hours cannot be determined, eight Hours of

 

-6-



--------------------------------------------------------------------------------

Service per day of the absence. For purposes of this Paragraph, an absence from
work for maternity or paternity reasons means an absence (1) by reason of the
pregnancy of the Employee, (2) by reason of a birth of a child of the Employee,
(3) by reason of the placement of a child with the Employee in connection with
the adoption of the child by the Employee, or (4) for purposes of caring for the
child for a period beginning immediately following its birth or placement. The
total number of hours treated as Hours of Service under this Paragraph by reason
of any absence may not exceed 501. The Hours of Service credited under this
Paragraph will be credited (1) to the computation period in which the absence
begins if the crediting is necessary to prevent a Break in Service in that
period or (2) in all other cases, to the following computation period. No Hours
of Service will be credited pursuant to this Paragraph unless the Employee
furnishes to the Committee such timely information as the Committee may
reasonably require to establish (1) that the absence from work is for reasons
referred to in this Paragraph and (2) the number of days of the absence.

(f) All regulations promulgated by the U.S. Secretary of Labor or his delegate
applicable to the computation and crediting of Hours of Service under ERISA,
including 29 C.F.R. § 2530.200(b)-2, are incorporated as part of the Plan. The
provisions of the Plan are intended to comply with the regulations and will be
construed and applied to effect compliance.

“ITT Plan” means the ITT Retirement Plan for Salaried Employees of ITT
Corporation, as in effect immediately prior to June 9, 1998.

“Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was an officer of the Employer having annual Compensation greater than
$130,000 (as adjusted under Code section 416(i)(1) for Plan Years beginning
after December 31, 2002), a 5-percent owner of the Employer, or a 1-percent
owner of the Employer having annual Compensation of more than $150,000.

“Leased Employee” means any person who performs services for the Employer, but
who is not an employee of the Employer, if the services are provided pursuant to
an agreement between the Employer and any other person, the person has performed
the services for the Employer (or for the Employer and related persons) on a
substantially full-time basis for a period of at least one year, and the
services are performed under the primary direction or control of the Employer. A
person will not be considered a Leased Employee if:

(a) the person is covered by a money purchase pension plan providing:

(1) a non-integrated employer contribution rate of at least 10% of compensation,
as defined in Code section 415(c)(3), which includes amounts contributed
pursuant to a salary reduction agreement that are excludable from the person’s
gross income under Code section 125, 402(a)(8), 402(h), or 403(b),

 

-7-



--------------------------------------------------------------------------------

(2) immediate participation, and

(3) full and immediate vesting; and

(b) the person, together with all other persons who would otherwise be
considered Leased Employees, do not constitute more than 20% of the Employer’s
non-highly compensated workforce.

“Life Annuity” means a level monthly annuity beginning on the applicable Annuity
Starting Date and continuing for the life of the Member.

“Member” means any Eligible Employee who has met the eligibility requirements
set forth in Article III and for whom benefits are to be provided under the
Plan.

“Non-Key Employee” means any Employee (including a Beneficiary of the Employee)
who is not a Key Employee.

“Normal Retirement Date” means, with respect to each Member, the first day of
the month following the date the Member has both reached age 55 and completed
five Years of Vesting Service.

“Period of Severance” means a period of time that begins on the Severance from
Service date and ends on the date on which an Employee again performs an Hour of
Service.

“Permissive Aggregation Group” means an Aggregation Group that may include any
other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy the
provisions of Code sections 401(a)(4) and 410.

“Plan” means the ESI Pension Plan, as amended from time to time.

“Plan Year” means the period from the Effective Date through December 31, 1998
and any subsequent calendar year.

“Qualified Domestic Relations Order” means a qualified domestic relations order
within the meaning of

Code section 414(p).

“Qualified Joint and Survivor Annuity” means an immediate level monthly annuity
beginning on the applicable Annuity Starting Date and continuing for the life of
the Member, with a survivor annuity to and for the life of his Spouse, in a
monthly amount equal to one-half of the monthly amount payable during the joint
lives of the Member and his Spouse.

“Qualified Joint and 75% Survivor Annuity” means an immediate level monthly
annuity beginning on the applicable Annuity Starting Date and continuing for the
life of the Member, with a survivor annuity to and for the life of his Spouse,
in a monthly amount equal to 75% of the monthly amount payable during the joint
lives of the Member and his Spouse.

 

-8-



--------------------------------------------------------------------------------

“Qualified Preretirement Survivor Annuity” means a level monthly annuity
beginning on the applicable Annuity Starting Date and continuing for the life of
a Member’s Spouse.

“Regular Part-Time Employee” means an Employee who regularly works at least
20 hours per week, but less than 40 hours per week.

“Related Employer” means any employer that, together with the Employer, is under
common control or a member of an affiliated service group, as determined under
Code sections 414(b), (c), (m), and (o). In determining whether an Employer is a
member of a controlled group for purposes of Article XI, the rules of Code
sections 414(b) and (c) will be applied as modified by Code section 415(h).

“Required Aggregation Group” is a group of Retirement Plans comprising:

(a) each Retirement Plan of the Employer, including any terminated Retirement
Plan, in which a Key Employee has been a Member in the Plan Year containing the
Determination Date or any of the four preceding Plan Years; and

(b) each other Retirement Plan of the Employer that has enabled a Retirement
Plan described in Paragraph (a) to meet the requirements of Code
section 401(a)(4) or 410 during the period described in Paragraph (a).

“Required Beginning Date” means, with respect to a Member who is not a 5% owner
as described in Code section 416 and who did not reach age 70 1/2 before
January 1, 1997, April 1 of the calendar year following the later of (a) the
calendar year in which the Member Separates from Service and (b) the calendar
year in which the Member reaches age 70 1/2. “Required Beginning Date” means,
with respect to a Member who is a 5% owner as described in Code section 416 or a
Member who reached age 70 1/2 before January 1, 1997, April 1 of the calendar
year following the calendar year in which the Member reaches age 70 1/2.

“Retirement Plan” means a retirement program of the Employer intended to qualify
under Code section 401(a).

“Secretary” means the U.S. Secretary of Treasury or his delegate.

“Separates from Service” or “Separation from Service” means any termination of
the employment relationship between an Employee and the Employer; provided,
however, that it does not mean:

(a) temporary absence of the Employee due to vacation, sickness, strike,
seasonal layoff, or similar cause,

(b) a leave of absence for any reason approved by the Employer on a
nondiscriminatory basis,

(c) military leave to the extent that the Employee is credited with Hours of
Service for the leave, or

 

-9-



--------------------------------------------------------------------------------

(d) the first 12 months of a period of total disability as determined by the
Social Security Administration or the Plan Committee.

For this purpose, the term “Employer” includes all Related Employers, and an
Employee or former Employee will not be treated as having incurred a Separation
from Service until the employment relationship between the Employee and all
Related Employers is terminated.

“Severance from Service” occurs on the earlier of the following two dates:

(1) The date the Employee quits, is discharged, retires or dies; or

(2) The later of:

(A) the first anniversary of the first day the Employee is absent from the
service of the Employer for a reason not enumerated in Paragraph (1);

(B) the expiration of an authorized leave of absence, provided the Employee does
not return to the service of the Employer following the expiration of the leave
of absence;

(C) in the case of an absence due to maternity or paternity leave for reason of
the birth of a child of the Employee, the placement of a child with the Employee
in connection with the adoption of the child by the Employee, or the caring for
a child for a period immediately following birth or placement, the second
anniversary of the date the absence commences; or

(D) any period of military service in the Armed Forces of the United States
required to be credited by law; provided, however, that the Employee does not
return to the service of the Employer within the period the Employee’s
reemployment rights are protected by law.

“Social Security Retirement Age” means (a) age 65 for a Member born before
January 1, 1938, (b) age 66 for a Member born after December 31, 1937, but
before January 1, 1955, and (c) age 67 for a Member born after December 31,
1954.

“Spouse” means, with respect to any Member, the Member’s lawfully married
spouse, if any, on the applicable date. The Plan will not recognize common law
marriages or similar arrangements unless required to do so by federal law. A
former Spouse will also be considered a Spouse to the extent provided under a
Qualified Domestic Relations Order.

“Top-Heavy Group” means an Aggregation Group described in Section 13.02(b).

“Top-Heavy Plan” means a Retirement Plan described in Section 13.02(a).

 

-10-



--------------------------------------------------------------------------------

“Transition Member” means a Member who, as of December 31, 1998, has either
(a) reached age 50 and completed 10 Years of Benefit Service, or (b) completed
15 Years of Benefit Service.

“Trust” means the trust established by the Employer under the Plan.

“Trust Agreement” means the agreement between the Employer and the Trustee
establishing the Trust to implement and support the operation of the Plan.

“Trust Assets” means the assets of the Trust.

“Trustee” means the original trustee of the Trust and any person becoming
successor trustee of the Trust.

“Year of Benefit Service” means, for any Employee, a Plan Year ending before
January 1, 2006 during which the Employee has completed at least 1,000 Hours of
Service. A Year of Benefit Service will always be measured in whole years, and
any Plan Year during which an Employee has completed less than 1,000 Hours of
Service will be disregarded in determining the number of the Employee’s Years of
Benefit Service. If an Employee Separates from Service and is subsequently
reemployed by an Employer, his benefit service accrued prior to his Separation
from Service will be restored to him immediately, and he will immediately begin
accruing benefit service for the period of his reemployment occurring prior to
January 1, 2006. For purposes of this Subsection, any benefit service with ITT
Corporation or any of its affiliated companies that was credited to an Employee
under the ITT Plan as of the Effective Date will be treated as benefit service
with the Employer under this Plan. Notwithstanding the preceding provisions, an
Employee will receive credit for a partial Year of Benefit Service as provided
in Section 6.05.

“Year of Eligibility Service” means an eligibility computation period during
which an Employee completes at least 1,000 Hours of Service. The first
eligibility computation period is the 12-month period beginning on the date the
Employee first completes an Hour of Service. Thereafter, the Employee’s
eligibility computation period is the Plan Year, beginning with the first Plan
Year that begins after the date on which the Employee’s employment began. If an
Employee Separates from Service before completing a Year of Eligibility Service,
thereafter incurs a Break in Service, and is later reemployed, his eligibility
computation period for the period after his reemployment will be recalculated as
if he had not been previously employed. Years of Eligibility Service before five
or more consecutive Breaks in Service will not be considered Years of
Eligibility Service if the number of consecutive Breaks in Service equals or
exceeds the Years of Vesting Service credited to the Employee and the Employee
was not vested in any portion of his Plan benefit at the time the Breaks in
Service occurred, unless the Employee completes a period of eligibility service
with the Employer after the Break in Service equal to the lesser of (1) the
number of the Employee’s consecutive Breaks in Service or (2) 10 Years of
Eligibility Service.

For purposes of this definition, any eligibility service with ITT Corporation or
any of its affiliated companies that was credited to an Employee under the ITT
Plan as of the Effective Date will be treated as eligibility service with the
Employer under this Plan.

 

-11-



--------------------------------------------------------------------------------

“Year of Vesting Service” means, for any Employee, a Plan Year during which the
Employee has completed not fewer than 1,000 Hours of Service; provided, however,
that the following shall not be considered Years of Vesting Service:

(a) For purposes of determining the vested percentage of a Member’s benefit that
accrued before five or more consecutive Breaks in Service, Years of Vesting
Service occurring after the Breaks in Service; and

(b) For purposes of determining the vested percentage of a Member’s benefit for
a Member who is not vested in any portion of his Plan benefit at the time the
Breaks in Service occurred, Years of Vesting Service before five or more
consecutive Breaks in Service, if the number of the consecutive Breaks in
Service equals or exceeds the Years of Vesting Service credited to the Employee
before the Breaks in Service occurred, unless the Member completes a period of
eligibility service with the Employer after the Breaks in Service equal to the
lesser of (1) the number of his consecutive Breaks in Service or (2) 10 Years of
Eligibility Service.

For purposes of this definition, any vesting service with ITT Corporation or any
of its affiliated companies that was credited to an Employee under the ITT Plan
as of the Effective Date will be treated as vesting service with the Employer
under this Plan.

Section 2.02. Rules of Construction. The following rules of construction will
govern in interpreting the Plan:

(a) In resolving any conflict between provisions of this Plan and any other
uncertainty as to the meaning or intention of any provision of this Plan, the
interpretation that will prevail is the interpretation that (1) causes the Plan
to constitute a qualified plan under the provisions of Code section 401, with
the contributions of the Employer to the Trust as items deductible by the
Employer from net income for federal income tax purposes and (2) causes the Plan
to comply with all applicable requirements of ERISA.

(b) Other than as specified in Subsection (a), the provisions of this Plan will
be construed and governed in all respects under and by the internal laws of the
State of Indiana.

(c) Words used in the masculine gender will be construed to include the feminine
gender, where appropriate.

(d) Words used in the singular will be construed to include the plural, where
appropriate, and vice versa.

(e) The headings and subheadings in the Plan are inserted for convenience of
reference only and are not to be considered in the construction of any provision
of the Plan.

(f) If any provision of this Plan is held to violate the Code or ERISA or to be
illegal or invalid for any other reason, that provision will be deemed to be
null and void, but the invalidation of that provision will not otherwise impair
or affect the Plan.

 

-12-



--------------------------------------------------------------------------------

ARTICLE III

MEMBERSHIP

Section 3.01. Date of Membership. Each Eligible Employee who was a Member on
December 31, 2011, will remain a Member on January 1, 2012, subject to the terms
of the Plan in effect on and after that date. Each Eligible Employee who was not
a Member on December 31, 2011, but who is credited with an Hour of Service on or
after January 1, 2012, will become a Member in accordance with the provisions of
this Section.

(a) Each Eligible Employee who is not a Full-Time Employee or a Regular
Part-Time Employee will become a Member on the first Entry Date that occurs on
or after the date he has both reached age 21 and has completed one Year of
Eligibility Service. A former Eligible Employee who has previously completed one
Year of Eligibility Service, but who has not become a Member, will become a
Member as of the first Entry Date on or after he has both reached age 21 and has
completed an Hour of Service upon his reemployment as an Eligible Employee. An
Eligible Employee who becomes a Member and Separates from Service will again
become a Member on the date he first completes an Hour of Service after his
reemployment as an Eligible Employee.

(b) Each Eligible Employee who is a Full-Time Employee or a Regular Part-Time
Employee will become a Member on the First Entry Date that occurs on or after
the date he has both reached age 21 and has completed one year of Continuous
Service. If an Employee incurs a Severance from Service before completing a year
of Continuous Service, thereafter incurs at least a 12-month Period of Severance
and is then reemployed, his Period of Severance will not be counted as
Continuous Service in determining the date he completes a year of Continuous
Service after his reemployment. If an Employee incurs a Severance from Service
before completing a year of Continuous Service, thereafter incurs a Period of
Severance of less than 12 months and is then reemployed, his Period of Severance
will be counted as Continuous Service in determining the date he completes a
year of Continuous Service after his reemployment. A former Eligible Employee
who has previously completed one year of Continuous Service, but who has not
become a Member, will become a Member as of the first Entry Date on or after he
has both reached age 21 and has completed an Hour of Service upon his
reemployment as an Eligible Employee. An Eligible Employee who becomes a Member
and then incurs a 12-month period of Severance will again become a Member on the
date he first completes an Hour of Service after his reemployment as an Eligible
Employee.

(c) Notwithstanding the preceding Paragraphs, the period of an Employee’s
employment prior to January 1, 2001 that was recognized as eligibility service
under the terms of the Plan then in effect will be recognized as eligibility
service on January 1, 2001. Recognition of service will be in accordance with
the transition rules set forth in Treasury Regulation § 1.410(a)-7(f) and (g).

 

-13-



--------------------------------------------------------------------------------

Section 3.02. Cessation of Membership. A Member will cease to be a Member on the
date as of which (a) he is no longer an Eligible Employee and (b) all of his
Plan benefits have been distributed.

Section 3.03. Transfers of Employment. If a Member transfers from one Employer
to another Employer and remains an Eligible Employee, his membership in the Plan
will continue as if no transfer occurred. If a Member transfers from an Employer
to a Related Employer that does not participate in the Plan, or if a Member
transfers to another Employer and is no longer considered an Eligible Employee,
the following will occur:

(a) The Member’s benefit will remain in the Plan, and the Member’s Cash Balance
Account will continue to be credited with interest pursuant to Section 6.04;

(b) The Member will continue to accrue Continuous Service, Years of Eligibility
Service and Years of Vesting Service; and

(c) The Member will not continue to accrue Years of Benefit Service, and no
further pay credits will be allocated to the Member’s Cash Balance Account
pursuant to Section 6.02 or 6.03.

ARTICLE IV

FUNDING OF BENEFITS

Section 4.01. Funding Policy and Method. Each Plan Year, the Employer will pay
to the Trust an amount sufficient to fund the benefits provided under the Plan
pursuant to the requirements of Code section 412 and ERISA.

Section 4.02. Actuarial Valuations. The Employer or the Committee will designate
an actuary for the Plan. The actuary will periodically (at least annually)
perform an actuarial valuation of the Plan and Trust and will certify to the
Employer or the Committee in writing the results of each valuation. Each
actuarial valuation will include a valuation of the assets and liabilities of
the Plan. The actuary will apply all gains and forfeitures arising in the
operation of the Plan to reduce the Employer’s contributions, all in accordance
with the actuarial methods, factors, and assumptions then employed by the
actuary in accordance with the Plan and ERISA. The actuarial valuation used for
computing Plan costs for minimum funding for a year will be the same valuation
used for the purpose of the top-heavy determination under Section 13.02 for the
year.

Section 4.03. Funding Standard Account. The Committee will cause the actuary to
establish and maintain a funding standard account for the Plan for purposes of
measuring and determining compliance with the minimum funding standards imposed
by ERISA.

Section 4.04. Nondiversion and Exclusive Benefit. Except as expressly provided
in this Section, the Trust Assets will not revert to the Employer and will be
devoted exclusively to the payment of benefits to Members, Beneficiaries, and
other persons and for payment of

 

-14-



--------------------------------------------------------------------------------

reasonable administration expenses as provided in the Plan and Trust Agreement.
The Trustee will, however, return to the Employer a contribution to the Plan
under the following circumstances:

(a) If the Plan receives an adverse determination letter from the Internal
Revenue Service regarding initial qualification of the Plan under Code
section 401(a), and an Employer requests in writing that its prior contributions
be returned, the Trustee will comply with the Employer’s request; provided,
however, that no contribution will be returned to an Employer pursuant to this
Subsection more than one year after receipt of the determination and, provided
further, that the Employer filed a complete application for determination within
the time prescribed by law for filing its return for the taxable year in which
the Plan was adopted or any later date prescribed by the Secretary.

(b) If any contribution is made to the Plan by mistake of fact and the Employer
requests in writing that the contribution be returned, the Trustee will comply
with the Employer’s request; provided, however, that no contribution may be
returned to the Employer pursuant to this Subsection more than one year after
the date on which the contribution is made.

(c) To the extent that the deduction for a contribution made by the Employer is
disallowed, the contribution will be returned to the Employer (to the extent
disallowed) within one year after the disallowance of the deduction, if the
Employer so requests in writing.

(d) To the extent provided for under the terms of the Plan and applicable law,
as certified to the Trustee in writing by the Company, upon termination of the
Plan and after provision for the satisfaction of all liabilities of the Plan to
persons entitled to benefits under the Plan, any amounts remaining in the Trust
because of erroneous actuarial computation will revert to and be returned to the
Employer.

Section 4.05. Limitations Based on Funded Status of the Plan. Notwithstanding
any provision of the Plan to the contrary, except to the extent the exception
under Code section 436(d)(4) applies, the following provisions will apply:

(a) If the Plan’s adjusted funding target attainment percentage for a Plan Year
is less than 60 percent, benefit accruals will cease during the period benefit
accruals are restricted under the provisions of Code section 436(e).

(b) If the Plan’s adjusted funding target attainment percentage for a Plan Year
falls below the threshold described at Code section 436(d)(1) or (3), payment of
any prohibited payment during the period specified in, and to the extent
necessary to comply with the provisions of, Code section 436(d) will cease.

(c) A prohibited payment will not be paid during any period the Employer is a
debtor in a case under Title 11 of the United States Code, or similar federal or
state law, to the extent necessary to comply with the provisions of Code
section 436(d)(2).

 

-15-



--------------------------------------------------------------------------------

(d) An amendment that has the effect of increasing liabilities of the Plan by
reason of increases in benefits, establishment of new benefits, changing the
rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable will not become effective during the period the amendment would
violate the provisions of Code section 436(c).

(e) If an optional form of benefit that is otherwise available under the terms
of the Plan is not available because of the application of Code
section 436(d)(1) or (2), the Member or Beneficiary, as applicable, will be
eligible to elect another form of benefit available under the Plan or to defer
payment to a later date (to the extent permitted under applicable qualification
requirements).

(f) If an optional form of benefit that is otherwise available under the terms
of the Plan is not available because the Plan’s adjusted funding target
percentage for a Plan Year is 60 percent or greater but less than 80 percent,
the Member or Beneficiary, as applicable, may (to the extent permitted under
applicable qualification requirements) elect to defer commencement of the entire
benefit until after the restrictions on prohibited payments lapse and then
receive it in any optional form of payment available under the Plan, or commence
payment of the entire benefit in any optional form otherwise available under the
Plan. The election will be subject to any other applicable qualification
requirements, will be treated as a new Annuity Starting Date, and will be made
in accordance with all Plan rules regarding elections of forms of benefit.

(g) If a Member or Beneficiary is entitled to an unpredictable contingent event
benefit with respect to any event occurring during any Plan Year, the
unpredictable contingent event benefit will not be provided to the Member or
Beneficiary if the Plan’s adjusted funding target attainment percentage for the
Plan Year is less than 60 percent or would be less than 60 percent taking into
account the occurrence; provided, however, that the unpredictable contingent
event benefit will become payable if and when the Plan meets the exemption under
Code section 436(b)(2).

For purposes of this Section, the terms “adjusted funding target attainment
percentage,” “prohibited payment,” “unpredictable contingent event benefit,”
“unrestricted portion of the benefit,” and “restricted portion of the benefit”
will have the meanings given under Code section 436 and any applicable Internal
Revenue Service guidance.

If the provisions of this Section 4.05 cease to be required by law as a result
of subsequent legislation or otherwise, this Section will be ineffective without
the necessity of further amendments to the Plan.

 

-16-



--------------------------------------------------------------------------------

ARTICLE V

VESTING

Section 5.01. Nonforfeitability. For all purposes of the Plan, a “vested”
interest is an interest that is nonforfeitable in the sense that it constitutes
a claim that is unconditional and legally enforceable against the Plan.

Section 5.02. Vesting of Member’s Benefit. A Member’s interest in his Plan
benefit will be forfeitable, except as that interest becomes vested under this
Section.

(a) A Member’s interest in his Plan benefit will be 100% vested upon the
occurrence of any of the following events:

(1) his Normal Retirement Date;

(2) his death or Disability while an Employee;

(3) partial termination of the Plan (within the meaning of the Code), to the
extent funded;

(4) termination of the Plan, to the extent funded; or

(5) completion of three Years of Vesting Service.

(b) Notwithstanding any other provision of this Section, for the first Plan Year
in which the Plan is a Top-Heavy Plan and for all subsequent Plan Years in which
the Plan is a Top-Heavy Plan, the interest of a Member in his Plan benefit will
become 100% vested upon the Member’s completion of three Years of Vesting
Service. If the Plan ceases to be a Top-Heavy Plan, the following will apply:

(1) A Member with at least three Years of Vesting Service as of the beginning of
the first Plan Year that succeeds a Top-Heavy Plan Year will remain vested in
his Plan benefit in accordance with the Top-Heavy Plan vesting schedule;

(2) Any other Member will, as of the beginning of the first Plan Year that
succeeds a Top-Heavy Plan Year, again be subject to the provisions of
Subsection (a) with respect to all of his interest in the Plan.

Section 5.03. Deemed Distributions. If upon a Separation from Service, a Member
is 0% vested in his Plan benefit, the vested portion of his Plan benefit will be
deemed distributed to him as of his Separation from Service. No amount or
benefit forfeited or lost in any manner under the provisions of the Plan will be
applied to increase the benefits of any Employee, Member, or other person
entitled to benefits under the Plan.

 

-17-



--------------------------------------------------------------------------------

ARTICLE VI

MEMBER BENEFITS

Section 6.01. Cash Balance Accounts. The Committee will maintain a separate Cash
Balance Account for each Member. A Cash Balance Account is a bookkeeping account
used to determine the amount of a Member’s benefit payable under the Plan. A
Member will have neither an actual account nor any interest in particular Trust
Assets.

Section 6.02. Standard Pay Credits. Subject to Sections 6.03 and 6.05, pay
credits will be credited to a Member’s Cash Balance Account as follows:

(a) Until he Separates from Service, a Member’s Cash Balance Account will be
credited each Plan Year with a pay credit equal to a points-related percentage
of the Member’s Compensation for that Plan Year. A Member’s points for a Plan
Year will be equal to the sum of the Member’s age and Years of Benefit Service
as of the last day of the Plan Year. For this purpose, the Plan will count only
whole years of age and Years of Benefit Service and will disregard periods of
less than a whole year. Pay credits will be allocated as of the last day of the
Plan Year based on the following schedule:

 

     Standard Percentage of Compensation


Points

   Plan Years from
6/1/1998-12/31/2001   Plan Years from
1/1/2002-3/31/06

1-29

   2.0%   2.5%

30-34

   2.5%   2.5%

35-39

   3.0%   3.0%

40-44

   3.5%   3.5%

45-49

   4.0%   4.0%

50-54

   4.5%   4.5%

55-59

   5.5%   5.5%

60-64

   6.5%   6.5%

65-69

   7.5%   7.5%

70-74

   9.0%   9.0%

75-79

   10.5%   10.5%

80+

   12.0%   12.0%

(b) In the event a Member Separates from Service before the last day of a Plan
Year, he will not receive an allocation for that Plan Year if he has completed
less than 1,000 Hours of Service during that Plan Year. If a Member completes
1,000 or more Hours of Service during that Plan Year, he will receive a pay
credit for that Plan Year based on his age and Years of Benefit Service as of
the date he Separates from Service and the Compensation he earned during the
Plan Year up to the date of his Separation from Service.

 

-18-



--------------------------------------------------------------------------------

Section 6.03. Transition Member Pay Credits. Subject to Section 6.05, if a
Member is a Transition Member, his Cash Balance Account will not be credited
under Section 6.02 but his Cash Balance Account will instead be credited with
pay credits under this Section as follows:

(a) A Transition Member’s Cash Balance Account will be credited each Plan Year
with a pay credit equal to a points-related percentage of his Compensation for
that Plan Year. A Transition Member’s points will be determined in accordance
with Section 6.02. A Transition Member’s pay credits will be allocated as of the
last day of the Plan Year based on the following schedule:

 

     Transition Percentage of Compensation


Points

   Plan Years from
6/1/1998-12/31/2001   Plan Years from
1/1/2002-3/31/06

1-29

   2.0%   8.0%

30-34

   2.5%   8.0%

35-39

   3.0%   8.0%

40-44

   3.5%   8.0%

45-49

   4.0%   8.0%

50-54

   4.5%   8.0%

55-59

   5.5%   8.0%

60-64

   7.0%   8.0%

65-69

   8.5%   8.5%

70-74

   10.5%   10.5%

75-79

   13.0%   13.0%

80+

   16.0%   16.0%

(b) In the event a Transition Member Separates from Service before the last day
of a Plan Year, he will not receive an allocation for that Plan Year if he has
completed less than 1,000 Hours of Service during that Plan Year. If a
Transition Member completes 1,000 or more Hours of Service during that Plan
Year, he will receive a pay credit for the Plan Year based on his age and Years
of Benefit Service as of the date he Separates from Service and the Compensation
he earned during the Plan Year up to the date of his Separation from Service.

Section 6.04. Interest Credits.

(a) Until his Annuity Starting Date, for the balance of the Member’s Cash
Balance Account that is attributable to amounts credited as of December 31, 2001
(“Pre-2002 Balance”), a Member’s Cash Balance Account will be credited each Plan
Year with an interest credit of 5% of the Member’s Pre-2002 balance as of the
last day of the prior Plan Year. Interest credits under this Subsection will be
credited as of the last day of the Plan Year, except that if a Member’s Annuity
Starting Date is other than the last day of a Plan Year, the Member’s interest
credit for the Plan Year in which his Annuity Starting Date occurs (1) will be
credited to his Cash Balance Account on or before his Annuity Starting Date and
(2) will be equal to 5%, reduced as described in the following

 

-19-



--------------------------------------------------------------------------------

sentence, of the Member’s Pre-2002 Balance as of the last day of the prior Plan
Year. A Member’s reduced interest credit will be equal to 5% multiplied by a
fraction, the numerator of which is the number of calendar months in the Plan
Year up to but not including the month in which his Annuity Starting Date occurs
and the denominator of which is 12.

(b) Until his Annuity Starting Date, for that portion of a Member’s Cash Balance
Account that is attributable to amounts credited after December 31, 2001
(“Post-2002 Balance”), a Member’s Cash Balance Account will be credited each
Plan Year with an interest credit equal to the average of the 30-year U.S.
Treasury rates, as of March 31, June 30, and September 30 of the preceding Plan
Year, rounded to the nearest one-tenth (1/10) of one percent (1%), multiplied by
the Member’s Post-2002 Balance as of the last day of the prior Plan Year. If no
30-year U.S. Treasury rate is issued for an applicable date, the Plan will
substitute the applicable interest rate specified by Code section 417(e)(3) or
its interpretive regulations. The minimum rate of interest credit under this
Subsection will be 4% and the maximum rate will be 12%. Interest credits under
this Subsection will be credited as of the last day of the Plan Year, except
that if a Member’s Annuity Starting Date is other than the last day of the Plan
Year, the Member’s interest credit for the Plan Year in which his Annuity
Starting Date occurs (1) will be credited to his Cash Balance Account on or
before his Annuity Starting Date and (2) will be equal to the interest credit
determined in the first sentence of this Subsection for the Plan Year in which
the Member’s Annuity Starting Date occurs, reduced as described in the following
sentence, multiplied by the Member’s Post-2002 Balance as of the last day of the
prior Plan Year. A Member’s reduced interest credit will be equal to the
interest rate determined in the first sentence of this Subsection for the Plan
Year in which the Member’s Annuity Starting Date occurs, multiplied by a
fraction, the numerator of which is the number of calendar months in the Plan
Year up to but not including the month in which his Annuity Starting Date occurs
and the denominator of which is 12.

Section 6.05. Frozen Benefits. Notwithstanding any other provision of the Plan
to the contrary, effective March 31, 2006, the benefits of each Member are
frozen. No further pay credits will be allocated to a Member’s Cash Balance
Account after the Freeze Date. A Member who is employed by the Employer on the
Freeze Date, or who has completed at least 250 Hours of Service during the Final
Quarter, will be credited with a pay credit equal to a points-related percentage
of the Member’s Compensation for the Final Quarter. A Member’s points for the
Final Quarter will be equal to the sum of the Member’s age and Years of Benefit
Service as of March 31, 2006. For this purpose, the Plan will count only whole
years of age and Years of Benefit Service, except that a Member who is employed
by the Employer on the Freeze Date or has completed at least 250 Hours of
Service during the Final Quarter will be credited with a whole Year of Benefit
Service for the Final Quarter.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VII

PAYMENT OF BENEFITS

Section 7.01. Normal Retirement Benefits. Subject to Section 7.05, if a Member
Separates from Service on or after his Normal Retirement Date, a benefit equal
to the value of his Cash Balance Account will be paid as follows:

(a) If the value of the balance of the Member’s Cash Balance Account is $1,000
or less on the date his benefits are payable, which will be as soon as
administratively feasible after his Separation from Service, his benefit will be
paid to him in a lump sum cash payment. If the value of the balance of the
Member’s Cash Balance Account exceeds $1,000 but does not exceed $5,000 on the
date his benefits are payable, his benefit will be paid to him in a lump sum
cash payment as of the first day of any month occurring after he Separates from
Service and on or before his Required Beginning Date, as he elects. If the value
of the balance of the Member’s Cash Balance Account exceeds $1,000 but does not
exceed $5,000 on the date his benefits are payable, but later exceeds $5,000,
his benefits will be paid to him in accordance with Subsection (b) as though he
deferred payment to a time after his benefits were first payable.

(b) If the value of the Member’s Cash Balance Account is greater than $5,000 on
the date his benefits would be payable, which will be as soon as
administratively feasible after his Separation from Service, his benefit will be
paid as follows:

(1) If the Member is married on his Annuity Starting Date, a benefit equal to
the value of his Cash Balance Account will be paid to him in the form of a
Qualified Joint and Survivor Annuity beginning as soon as administratively
feasible after his Separation from Service, unless he waives this form of
payment and elects either a Qualified Joint and 75% Survivor Annuity or a lump
sum cash payment in accordance with Paragraphs (3) and (4). A Member may elect
to defer payment of his benefit to the first day of any month occurring after
the Member’s Separation from Service and on or before the Member’s Required
Beginning Date.

(2) If the Member is not married on his Annuity Starting Date, a benefit equal
to the value of his Cash Balance Account will be paid to him in the form of a
Life Annuity beginning as soon as administratively feasible after his Separation
from Service, unless he waives this form of benefit and elects a lump sum cash
payment in accordance with Paragraphs (3) and (4). A Member may elect to defer
payment of his benefit to the first day of any month occurring after the
Member’s Separation from Service and on or before the Member’s Required
Beginning Date.

 

-21-



--------------------------------------------------------------------------------

(3) A Member may elect to waive the Qualified Joint and Survivor Annuity or the
Life Annuity, whichever is applicable, and elect to receive the value of his
Cash Balance Account in a single lump sum cash payment or, if he is married, in
the form of a Qualified Joint and 75% Survivor Annuity, paid as of the first day
of any month occurring after the Member Separates from Service and on or before
the Member’s Required Beginning Date.

(4) A Member’s election of a Qualified Joint and 75% Survivor Annuity or a lump
sum cash payment in lieu of a Qualified Joint and Survivor Annuity or Life
Annuity must be made in writing, be received by the Committee during the
Applicable Election Period and, if applicable, state the specific nonspouse
Beneficiary (including any class of Beneficiaries or contingent Beneficiaries)
who is to receive the lump sum cash payment in the event of the Member’s death,
and the particular optional form of benefit. If the Member is married, his
Spouse must consent in writing to his election. The Spouse’s consent must be
irrevocable, must be made and received by the Committee during the Applicable
Election Period, must acknowledge the effect of the consent and election, and
must be witnessed by a notary public or Plan representative. If the Member
establishes to the satisfaction of the Committee that the Spouse’s consent
cannot be obtained because there is no Spouse or the Spouse cannot be located,
the Spouse’s consent will be deemed to have been given. If a Member is legally
separated from his Spouse or has been abandoned by his Spouse within the meaning
of local law, and the Member has a court order to that effect, the Spouse’s
consent will not be required unless a Qualified Domestic Relations Order
provides otherwise. Any consent will be valid only with respect to the Spouse
who signs the consent or, in the event of a deemed consent, the designated
Spouse. If a Member’s Spouse is legally incompetent to give consent, the
Spouse’s legal guardian (even if the guardian is the Member) may give consent. A
Member may revoke a prior election at any time, and any number of times, prior
to the commencement of his benefits.

(c) When a Member continues in employment with the Employer beyond his Normal
Retirement Date, benefits will not begin during that continued period of
employment unless required under Section 7.09. The Member will be sent a
notification described in § 2530.203-3(b)(4) of the Department of Labor
regulations, provided that the suspension of benefits notice is limited to
periods of service within the context of § 2530.203-3(c) of the Department of
Labor regulations.

(d) In 2003, after reaching her Normal Retirement Date, the Member Nancy Lohr
received a single lump sum cash payment of the present value of her Cash Balance
Account. This Subsection (d) provides for and authorizes that distribution to
her.

Section 7.02. Disability Retirement Benefits. Subject to Section 7.05, if a
Member becomes disabled while he is employed by the Employer, he will be
entitled to receive a benefit equal to the value of his Cash Balance Account on
any date that is at least 12 months after his Disability Date, provided that he
is still disabled on that date. The value of the disabled Member’s Cash Balance
Account will be paid as follows:

 

-22-



--------------------------------------------------------------------------------

(a) If the value of the balance of the Member’s Cash Balance Account on the date
that is the first anniversary of his Disability Date is $1,000 or less, his
benefit will be paid to him as soon as administratively feasible after the first
anniversary of his Disability Date. If the value of the balance of the Member’s
Cash Balance Account on the date that is the first anniversary of his Disability
Date exceeds $1,000 but does not exceed $5,000, his benefit will be paid to him
as of the first day of any month occurring after the first anniversary of his
Disability Date and on or before his Required Beginning Date, as he elects. If
the value of the balance of the Member’s Cash Balance Account exceeds $1,000 but
does not exceed $5,000 on the date that is the first anniversary of his
Disability Date, but later exceeds $5,000, his benefits will be paid to him in
accordance with Subsection (b) as though he deferred payment to a time after his
benefits were first payable.

(b) If the value of the balance of the Member’s Cash Balance Account on the date
that is the first anniversary of his Disability Date, together with the amount
of any prior distributions from the Plan, is greater than $5,000, the value of
his Cash Balance Account will be paid as follows:

(1) If the Member is married on his Annuity Starting Date, a benefit equal to
the value of his Cash Balance Account will be paid to him in the form of a
Qualified Joint and Survivor Annuity beginning as soon as administratively
feasible after the first anniversary of his Disability Date, unless he waives
this form of payment and elects either a Qualified Joint and 75% Survivor
Annuity or a lump sum cash payment in accordance with Paragraph (3). A Member
may elect to defer payment of his benefit to the first day of any month
occurring after the first anniversary of his Disability Date and on or before
the Member’s Required Beginning Date.

(2) If the Member is not married on his Annuity Starting Date, a benefit equal
to the value of his Cash Balance Account will be paid to him in the form of a
Life Annuity beginning as soon as administratively feasible after the first
anniversary of his Disability Date, unless he waives this form of payment and
elects a lump sum cash payment in accordance with Paragraph (3). A Member may
elect to defer payment of his benefit to the first day of any month occurring
after the first anniversary of his Disability Date and on or before the Member’s
Required Beginning Date.

(3) A Member may elect to waive the Qualified Joint and Survivor Annuity or the
Life Annuity, whichever is applicable, and elect to receive his benefit in a
single lump sum cash payment or, if he is married, in the form of a Qualified
Joint and 75% Survivor Annuity, paid as of the first day of any month occurring
after the first anniversary of the Member’s Disability Date and on or before the
Member’s Required Beginning Date. A Member’s election of an optional form of
benefit must comply with the requirements of Section 7.01(b)(4).

 

-23-



--------------------------------------------------------------------------------

Section 7.03. Other Termination Benefits. Subject to Section 7.05, if a Member
Separates from Service for any reason other than retirement, disability, or
death, and his benefit has become vested in accordance with Subsection 5.02(b),
his benefit is to be paid as follows:

(a) If the value of the balance of the Member’s Cash Balance Account is $1,000
or less on the date his benefits are payable, which is as soon as
administratively feasible after his Separation from Service occurs, a benefit
equal to the value of his Cash Balance Account will be paid to him in a single
lump sum cash payment as soon as administratively feasible after the last day of
the Plan Year in which his Separation from Service occurs. If the value of the
balance of the Member’s Cash Balance Account exceeds $1,000 but does not exceed
$5,000 on the date his benefits are payable, a benefit equal to the value of his
Cash Balance Account will be paid to him in a single lump sum cash payment on
the first day of any month occurring after he Separates from Service and on or
before his Required Beginning Date, as he elects. If the value of the balance of
the Member’s Cash Balance Account exceeds $1,000 but does not exceed $5,000 on
the date his benefits are payable, but later exceeds $5,000, his benefits will
be paid to him in accordance with Subsection (b) as though he deferred payment
to a time after his benefits were first payable.

(b) If the value of the balance of the Member’s Cash Balance Account exceeds
$5,000 on the date his benefits are payable, which is as soon as
administratively feasible after his Separation from Service occurs, then,
subject to Section 7.16, a benefit equal to the value of his Cash Balance
Account will be paid as follows:

(1) If the Member is married on his Annuity Starting Date, his benefit will be
paid to him in the form of a Qualified Joint and Survivor Annuity beginning on
the first day of the month coinciding with or next following the date on which
he reaches age 62, unless he waives this form of benefit and elects either a
Qualified Joint and 75% Survivor Annuity or a lump sum cash payment in
accordance with Paragraph 3. A Member may elect to have payment of his benefit
begin as of the first day of any month occurring on or after the Member reaches
age 55, and on or before the Member’s Required Beginning Date.

(2) If the Member is not married on his Annuity Starting Date, a benefit equal
to the value of his Cash Balance Account will be paid to him in the form of a
Life Annuity beginning on the first day of the month coinciding with or next
following the date on which he reaches age 62, unless he waives this form of
payment and elects a lump sum cash payment. A Member may elect to have payment
of his benefit begin as of the first day of any month occurring on or after the
Member reaches age 55, and on or before the Member’s Required Beginning Date.

 

-24-



--------------------------------------------------------------------------------

(3) A Member may waive the Qualified Joint and Survivor Annuity or the Life
Annuity, whichever is applicable, and elect to receive his benefit in a single
lump sum cash payment or, if he is married, in the form of a Qualified Joint and
75% Survivor Annuity, paid as of the last day of any month occurring on or after
the Member reaches age 55 and on or before the Member’s Required Beginning Date.
A Member’s election of an optional form of benefit must comply with the
requirements of Section 7.01(b)(4).

Section 7.04. Death Benefits. Subject to Section 7.05, if a Member dies before
his Annuity Starting Date, his benefit will be paid as follows:

(a) If the value of the balance of the Member’s Cash Balance Account on the date
of his death, together with the amount of any prior distributions from the Plan,
is $1,000 or less, a benefit equal to the value of the Member’s Cash Balance
Account will be paid to his Beneficiary in a single lump sum cash payment as
soon as administratively feasible after his death. If the value of the balance
of the Member’s Cash Balance Account on the date of his death, together with the
amount of any prior distributions from the Plan, exceeds $1,000 but does not
exceed $5,000, a benefit equal to the value of his Cash Balance Account will be
paid to his Beneficiary in a single lump sum cash payment as of the first day of
any month the Beneficiary designates, if his Beneficiary is the Member’s Spouse,
or as soon as administratively feasible after his death, if his Beneficiary is
not his Spouse. If the value of the balance of the Member’s Cash Balance Account
on the date of his death, together with the amount of any prior distributions
from the Plan, exceeds $1,000 but does not exceed $5,000, but exceeds $5,000 on
the date as of which his Spouse elects to receive it, the Spouse’s benefit will
be paid to the Spouse in accordance with Subsection (b) as though the Member’s
death occurred on the date as of which the Spouse elected to receive the
benefit.

(b) If the value of the balance of the Member’s Cash Balance Account on his
death, together with the amount of any prior distributions from the Plan, is
greater than $5,000, a death benefit will be paid as follows:

(1) If the Member is married on his death, a benefit equal to the value of his
Cash Balance Account will be paid to his Spouse in the form of a Qualified
Preretirement Survivor Annuity beginning as soon as administratively feasible
after the date on which the Member would have reached age 62 (or the date of the
Member’s death if he died after reaching age 62), unless (A) the Member waives
this form of benefit and elects an optional form of benefit in accordance with
Paragraph (3), (B) the Member does not waive this form of benefit but, after the
Member’s death, the Spouse elects to receive, in lieu of this form of benefit, a
single lump sum cash payment as of the first day of any month the Spouse
designates (subject to Section 7.09), or (C) the Member does not waive this form
of benefit but, after the Member’s death, the Spouse elects to begin payment of
the Qualified Preretirement Survivor Annuity as soon as administratively
feasible after the Member’s death. If the Member dies

 

-25-



--------------------------------------------------------------------------------

after attaining the earliest retirement age under the Plan, the Spouse’s benefit
may not be less than the benefit that would be payable to the Spouse if the
Member had retired with an immediate qualified joint and survivor annuity on the
day before the Member’s death. If the Member dies on or before the earliest
retirement age, the benefit may not be less than the benefit that would be
payable to the Spouse if the Member had separated from service at the earlier of
actual separation or death, survived until the earliest retirement age, retired
at that time with an immediate qualified joint and survivor annuity, and died
the day after.

(2) If the Member is not married on his death, a benefit equal to the value of
the balance of his Cash Balance Account will be paid to his Beneficiary in a
single lump sum cash payment as soon as administratively feasible after his
death.

(3) A Member may waive the Qualified Preretirement Survivor Annuity and elect to
have any death benefit paid to his Beneficiary in a single lump sum cash payment
as soon as administratively feasible after his death. A Member’s election of the
lump sum benefit must be made in writing, be received by the Committee during
the Applicable Election Period and, if applicable, state the specific nonspouse
Beneficiary (including any class of Beneficiaries or contingent Beneficiaries),
and his Spouse must consent in writing to his election. The Spouse’s consent
must be irrevocable, must be received by the Committee during the Application
Election Period, must acknowledge the effect of the consent and the election,
and must be witnessed by a Plan representative or notary public. If the Member
establishes to the satisfaction of the Committee that the Spouse’s consent
cannot be obtained because there is no Spouse or the Spouse cannot be located,
the Spouse’s consent will be deemed to have been given. If a Member is legally
separated from his Spouse or has been abandoned by his Spouse within the meaning
of local law and the Member has a court order to that effect, the Spouse’s
consent will not be required unless a Qualified Domestic Relations Order
provides otherwise. Any consent will be valid only with respect to the Spouse
who signs the consent, or in the event of a deemed consent, the designated
Spouse. If a Member’s Spouse is legally incompetent to give consent, the
Spouse’s legal guardian (even if the guardian is the Member) may give consent. A
Member may revoke a prior election at any time, and any number of times, prior
to his death.

Section 7.05. Equivalent Benefits and Present Value. A benefit paid pursuant to
Sections 7.01, 7.02, 7.03, or 7.04 in any form other than a lump sum will be the
Actuarial Equivalent of the balance of the Member’s Cash Balance Account as of
the applicable Annuity Starting Date.

 

-26-



--------------------------------------------------------------------------------

Section 7.06. Written Explanation of Benefits. The Committee will provide the
following written explanations:

(a) The Committee will provide to each Member within the period that begins
90 days prior to, and ends 30 days prior to, the Annuity Starting Date a written
explanation of (1) the terms and conditions of a Qualified Joint and Survivor
Annuity or Life Annuity, (2) the Member’s right to make and the effect of a
waiver of a Qualified Joint and Survivor Annuity or Life Annuity, including a
married Member’s right to select a Qualified Joint and 75% Survivor Annuity,
(3) the consequences of selecting a benefit form that does not defer receipt of
the benefit, (4) the rights of a Member’s Spouse with respect to the election of
optional forms of benefit, and (5) the right to make and the effect of a
revocation of a previous waiver of the Qualified Joint and Survivor Annuity or
Life Annuity. A Member may waive any requirement that the Applicable Election
Period extend at least 30 days after the Committee provides the Member with the
written explanation if the distribution commences more than seven days after the
written explanation is provided. If the Member is married, the Member’s Spouse
must consent to the waiver in writing before a notary public or a Plan
representative.

(b) The Committee will provide to each Member a written explanation of the death
benefits under the Plan in such terms and in such manner as would be comparable
to the explanation provided for meeting the requirements of Subsection
(a) applicable to a Qualified Joint and Survivor Annuity or Life Annuity. The
time for providing the written explanation of the death benefits will be
governed by the following provisions:

(1) If an Employee becomes a Member before he reaches age 35, the Committee will
provide the written explanation to the Member within the period beginning on the
first day of the Plan Year in which the Member reaches age 32 and ending on the
first day of the Plan Year in which the Member reaches age 35.

(2) If a Member becomes a Member after reaching age 35, the Committee will
provide the written explanation to each Member within a reasonable period after
he becomes a Member.

(3) If a Member Separates from Service before reaching age 35, the Committee
will provide the written explanation to the Member within one year after the
Separation from Service. If the Member is later reemployed, the written
explanation will again be provided to him after his reemployment pursuant to the
provisions of Paragraphs (1) and (2).

Section 7.07. Purchase of Annuity Contracts. If a Member’s benefits are payable
in the form of an annuity, the Committee may cause the Trustee to apply an
amount equal to the present value of the Member’s Cash Balance Account for the
purchase of an annuity contract from an appropriate insurance company.

 

-27-



--------------------------------------------------------------------------------

Section 7.08. Top-Heavy Benefits. If the Plan is a Top-Heavy Plan for a Plan
Year, the minimum benefit requirements of Code section 416(c) will be satisfied
by the Employer as follows:

(a) A Non-Key Employee who is a Member and has completed at least 1,000 Hours of
Service during the Plan Year will accrue a minimum benefit for the Plan Year
that, when expressed as a single life annuity beginning on the Employee’s Normal
Retirement Date, must equal at all times at least the product of (1) the
Employee’s average Compensation for the five consecutive Plan Years when the
Employee had the highest aggregate Compensation and (2) the lesser of (A) 2% per
each Plan Year or (B) 20%. A Non-Key Employee will not fail to accrue a minimum
benefit for a Plan Year merely because he was not employed on a specified date
of that Plan Year or because his compensation for that Plan Year is less than a
stated amount.

(b) A Non-Key Employee who is entitled to accrue a minimum benefit for a
Top-Heavy Plan Year pursuant to Subsection (a) and who is otherwise entitled to
receive a minimum contribution for the same Plan Year under a top-heavy defined
contribution plan maintained by the Employer will be entitled to accrue the
minimum benefit under this Plan in lieu of the minimum contribution under the
defined contribution plan.

(c) For purposes of satisfying the minimum benefit requirements of Code
section 416(c)(1) and the Plan, in determining years of service with the
Employer, any service with the Employer will be disregarded to the extent that
such service occurs during a Plan Year when the Plan benefits (within the
meaning of Code section 410(b)) no Key Employee or former Key Employee.

Section 7.09. Other Distribution Rules Imposed by Federal Law. This Section has
been included in the Plan to comply with the limitations imposed by Code
sections 401(a)(9) and 401(a)(14), and it will not be construed as providing for
a form of benefit not otherwise provided for under the Plan. Notwithstanding any
provision of this Plan to the contrary, any distribution under the Plan will be
made in accordance with regulations under Code section 401(a)(9) and will comply
with the rules described at Article XV. Further, unless a Member elects
otherwise, the payment of his benefits under the Plan must begin not later than
the 60th day after the end of the Plan Year in which occurs the latest of
(1) the Member’s 65th birthday, (2) the 10th anniversary of the Plan Year in
which the Member began participation in the Plan, or (3) termination of the
Member’s employment with the Employer.

Section 7.10. Effect of Government Regulation on Payment of Benefits. If any
regulation of the federal government or a federal agency prohibits or prevents
the payment or distribution of benefits in the manner provided in the Plan, the
Committee will conform to the regulation without amendment of the Plan.

Section 7.11 . Inalienability of Benefits. Except as provided in this Section,
no Plan benefit will be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, whether voluntary or
involuntary, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, or charge a Plan benefit will be void. The prohibition set out
in the preceding sentence will not apply to the creation, assignment, or
recognition of a right to any benefit payable with respect to a Member pursuant
to a Qualified Domestic Relations Order.

 

-28-



--------------------------------------------------------------------------------

Section 7.12. Payments for Benefit of Incompetents. If any benefit is payable to
a minor or other person legally incompetent and the Committee is aware of that
person’s status, the Committee will direct that payments be made to the legal
guardian of that person or to such other person or organization as a court of
competent jurisdiction may direct.

Section 7.13. Qualified Domestic Relations Orders. If a Qualified Domestic
Relations Order provides for the payment of all or a portion of the value of a
Member’s benefit to an alternate payee, distribution to the alternate payee may
be made at the time specified in the Qualified Domestic Relations Order,
provided the order does not require distribution prior to the date the Member
reaches the “earliest retirement age,” as defined in Code section 414(p).
Notwithstanding the preceding sentence, if the present value of the alternate
payee’s interest in the Plan is less than $5,000, a Qualified Domestic Relations
Order may provide for the immediate payment of all or a portion of the value of
the Member’s benefit to the alternate payee, and distribution will be made
pursuant to the order as soon as administratively feasible following the
Committee’s determination that the order is a Qualified Domestic Relations
Order.

Section 7.14. Direct Rollovers.

(a) Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a Distributee’s election under this Section, a Distributee may
elect, at the time and in the manner prescribed by the Committee, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

(b) A non-Spouse Beneficiary who is a designated beneficiary (as defined in Code
section 401(a)(9)(E)) of a Member may elect to have any portion of a
distribution payable to him or, to the extent provided in rules prescribed by
the Secretary, payable to a trust maintained for his benefit, transferred in a
direct trustee-to-trustee transfer to an individual retirement plan described in
Code section 402(c)(8)(B)(i) or (ii) established for the purpose of receiving
the distribution on behalf of the Beneficiary.

Section 7.15. Beneficiaries. A Member’s Beneficiary will be determined pursuant
to this Section.

(a) Except as provided pursuant to a Qualified Joint and Survivor Annuity or a
Qualified Preretirement Survivor Annuity, the Member’s Beneficiary will be the
person or persons, including a trustee, designated in writing by a Member
pursuant to practices of, or rules prescribed by, the Committee, as the
recipient of a benefit payable under the Plan following the Member’s death. To
be effective, a Beneficiary designation must be filed with the Committee during
the Member’s life.

 

-29-



--------------------------------------------------------------------------------

(b) If no person has been designated as the Beneficiary of a Member, or if no
person so designated survives the Member, then the Beneficiary will be
determined as follows:

(1) If the Member is survived by a Spouse, the Spouse will be the Member’s
Beneficiary.

(2) If the Member is not survived by a Spouse, the Member’s estate will be the
Member’s Beneficiary.

If any amount becomes payable under the Plan to a Beneficiary who survives the
Member but dies before receiving the benefit due him, and if the Member has not
named a contingent Beneficiary who survives the Member, that amount will be paid
in a lump sum as soon as administratively feasible following the Beneficiary’s
death to the Beneficiary’s estate.

Section 7.16. Annual Determination of Cash Balance Accounts. For purposes of
Sections 7.01, 7.02, 7.03 and 7.04, the determination of whether the present
value of a Member’s Cash Balance Account is $1,000 or less will be made at the
time the benefit is first payable and again once each Plan Year after the
benefit is first payable. If at any time a determination is made that the
present value of a Member’s Cash Balance Account is $1,000 or less, the benefit
will be paid to the Member or his or her Beneficiary in a lump sum cash payment
as soon as administratively feasible after the determination.

Section 7.17. Preservation of Capital. As of a Member’s Annuity Starting Date,
the Member’s benefit under the Plan may be no less than the benefit determined
as of that date based on the sum of the “hypothetical contributions” credited
under the Plan for the Member. For this purpose, the term “hypothetical
contributions” has the meaning ascribed to it at proposed Treasury regulation
§ 1.411(b)(5)-1(d)(2)(ii)(B) or any regulation that replaces it.

ARTICLE VIII

ADMINISTRATION

Section 8.01. Administrator. The Plan Committee will be the administrator of the
Plan within the meaning of ERISA section 3(16)(A). The Committee will consist of
the number of Members, not fewer than three, that is specified from time to time
by the Board of Directors or its designee. A person must be an officer or
employee of ESI to be a member of the Committee. All members of the Committee
will serve without compensation.

Section 8.02. Removal and Replacement of Committee Members. The members of the
Committee will hold membership at the pleasure of the Board of Directors or its
designee and may be removed by the Board of Directors or its designee with or
without cause. Any vacancy among the members will be filled by the Board of
Directors or its designee.

Section 8.03. Resignation. A member of the Committee may resign by delivering
his written resignation to any other member of the Committee or to the Board of
Directors. A resignation will become effective on the date specified in the
instrument of resignation.

 

-30-



--------------------------------------------------------------------------------

Section 8.04. Chairman, Services, and Counsel. The members of the Committee will
elect one of their members as Chairman and will elect a Secretary, who may be,
but need not be, one of the members of the Committee. The Employer will provide
the Committee, at the Employer’s expense, with such clerical, accounting,
actuarial, and other services as the Committee may reasonably require in
carrying out its responsibilities. The Committee may employ counsel, who may be,
but need not be, counsel to the Employer.

Section 8.05. Meetings. The Committee will hold meetings upon such notice, at
such places, and at such times as the Committee may from time to time determine.

Section 8.06. Quorum. A majority of the members of the Committee at the time
holding office will constitute a quorum for the transaction of business. All
resolutions and other actions taken by the Committee at any meeting will be by
the vote of the majority of the members of the Committee present at the meeting.

Section 8.07. Action Without Meeting. Any decision, order, direction, or other
action, including orders and directions to the Trustee, made in writing signed
by a majority of the members of the Committee at the time holding office will
constitute valid and effective action of the Committee, whether or not the
matter to which that decision, order, direction, or other action pertains has
already been acted upon at a duly called and held meeting of the Committee.

Section 8.08. Notice to Trustee of Changes in Membership. The Trustee will not
be charged with notice of any change in the membership of the Committee unless
and until it has received a certified copy of the resolution or vote of the
Board of Directors effecting the change.

Section 8.09. Correction of Defects. The Committee may correct any defect or
supply any omission or reconcile any error or inconsistency in its previous
proceedings, decisions, orders, directions, or other actions in such manner and
to such extent as it will deem advisable to carry out the purposes of the Plan.

Section 8.10. Reliance Upon Legal Counsel. The members of the Committee, and the
Employer and its officers and directors, will be entitled to rely upon all
opinions given by legal counsel selected by the Committee.

Section 8.11. Expenses. In the performance of its duties, the Committee is
authorized to incur reasonable expenses, including counsel fees, which will, to
the extent permitted by ERISA, be chargeable against the funds of the Trust if
the expenses are not paid by the Employer.

Section 8.12. Indemnification. The Employer agrees to indemnify and hold
harmless each member of the Committee against any cost, expense, or liability
(including any sum paid in settlement of any claim with the approval of the
Board of Directors) arising out of any act or omission to act as a member of the
Committee, except only acts and omissions representing willful misconduct,
fraud, or lack of good faith.

Section 8.13. Powers and Duties of Committee. Subject to the specific
limitations stated in this Plan, the Committee will have the following powers,
duties, and responsibilities:

 

-31-



--------------------------------------------------------------------------------

(a) To carry out the general administration of the Plan;

(b) To cause to be prepared all forms necessary or appropriate for the
administration of the Plan;

(c) To keep appropriate books and records, including minutes of the meetings of
the Committee;

(d) To determine, consistent with the provisions of this Plan, the manner in
which the Trust Assets will be allocated and disbursed;

(e) To give directions to the Trustee as to the amounts to be disbursed to
Members and others under the provisions of the Plan;

(f) To establish written procedures for determining, and to determine in
accordance with those procedures, whether a domestic relations order is a
Qualified Domestic Relations Order.

(g) To exercise all other powers and duties specifically conferred upon the
Committee elsewhere in this Plan and the Trust Agreement;

(h) To exercise all duties and responsibilities imposed by ERISA upon the
Committee as administrator of the Plan;

(i) To interpret, with discretionary authority, the provisions of the Plan and
to resolve, with discretionary authority, all disputed questions of Plan
interpretation including eligibility, rights, and status of Members and others
under the Plan; and

(j) To employ agents to assist it in performing its administrative duties.

The Committee will at all times make similar decisions on similar questions
involving similar circumstances. Subject to the provisions of ERISA and to the
provisions of Article IX relating to claims, all decisions of the Committee made
in good faith on all matters within the scope of its authority under the
provisions of this instrument will be final and binding upon all persons.

Section 8.14. Matters Specifically Excluded from Jurisdiction. Notwithstanding
any other provision of this Plan, the Committee will have no power, duty, or
authority with respect to determination of the amounts to be contributed by the
Employer to the Trust.

Section 8.15. Investment Manager. The Employer may appoint an investment manager
or managers to manage (including the power to acquire and dispose of any Trust
Assets) those Trust Assets specified by the Employer, subject to the conditions
of this Section.

(a) An appointed investment manager must (1) be registered as an investment
adviser under the Investment Advisers Act of 1940; (2) be a bank as defined in
that Act; or (3) be an insurance company qualified to perform investment
management services in more than one state.

 

-32-



--------------------------------------------------------------------------------

(b) An appointed investment manager must, prior to acting with respect to the
Trust Assets, acknowledge in writing that he accepts the duties given him under
the Plan and that he is a fiduciary with respect to the Plan.

(c) Upon the appointment of an investment manager, the Employer will notify the
Trustee of the appointment in writing, and will deliver to the Trustee a copy of
the instruments evidencing the appointment, copies of the written
acknowledgement referred to in Subsection (b), and written directions concerning
the proper segregation of the Trust Assets into separate investment accounts, if
appropriate. The Employer’s written notification will constitute a warranty as
to the investment manager’s qualifications under section 3(38) of ERISA, and the
Trustee will be fully protected in relying on the investment manager’s continued
qualification and authority until otherwise notified in writing by the Employer.
The Trustee will follow the directions of an appointed investment manager
regarding investment and reinvestment of Trust Assets. The Trustee will be under
no obligation to review or give advice with respect to the investment manager’s
directions.

(d) The Trustee will not be liable for the acts or omissions of the investment
manager or be under an obligation to invest or otherwise manage any Trust Assets
that are subject to management by the investment manager. The Trustee will have
no liability arising out of following the directions of the investment manager.

(e) The Employer may remove an investment manager upon written notice to the
Trustee, in which case the Trustee will, until notified of the appointment of a
successor investment manager, accept and manage the Trust Assets previously
managed by the investment manager.

ARTICLE IX

CLAIMS PROCEDURES

Section 9.01. Presentation of Claims. Any person believing himself to be
entitled to a benefit under the Plan may file an application or claim for the
benefit with the Committee. The Committee may adopt and supply forms for benefit
applications, but no claim will be adversely affected because the claimant has
not used the form adopted by the Committee. A claim for a benefit will be deemed
to have been made upon receipt by any member of the Committee of a written
request for the benefit, signed by the claimant or his representative.

Section 9.02. General Claims Procedures (Claims Not Requiring a Determination of
Disability by the Plan). Except as provided in Section 9.03, the following will
apply to claims for benefits under the Plan.

(a) If a claim is denied in whole or in part, the Committee, within 90 days
after receipt of the claim, will give the claimant written notice of the denial.
If special circumstances require extension of the 90-day response period, the
Committee may extend the period for up to 90 additional days by notifying the
claimant, within the original 90-day period, of the extension, the reason for
it, and when a decision can be expected. The notice of a claim denial will
state, in a manner calculated to be understood by the claimant, the following:

 

-33-



--------------------------------------------------------------------------------

(1) the specific reason or reasons for the denial;

(2) specific reference to the Plan provision or provisions on which the denial
is based;

(3) a description of any additional material or information needed to perfect
the claim, and why the information is necessary; and

(4) an explanation of the appeal right and procedure described in
Subsection (b).

(b) A claimant whose claim is denied, in whole or in part, will have the right
to appeal to the Committee for review of the denial. The following provisions
will apply to that right of appeal:

(1) The request for review must be filed with the Committee within 60 days after
written notice of denial of the claim.

(2) The request must be in writing signed by the claimant or his authorized
representative.

(3) The claimant will have the right, upon request, to review records and
documents in the possession of the Committee relating to the claim.

(4) The claimant may submit issues, arguments, and other comments in writing to
the Committee, with any documentary evidence in support of his claim.

(5) The decision by the Committee will be given to the claimant in writing
within 60 days after receipt by the Committee of the claimant’s request for
review. If special circumstances require extension of the 60-day period, the
Committee may extend the 60-day period for up to 60 additional days by notifying
the claimant, within the original 60-day period, of the extension, the reason
for it, and when a decision can be expected. If the decision denies the claim,
in whole or in part, the decision will state the specific reasons for the
denial, including specific references to the Plan provision or provisions on
which the denial is based, all stated in language calculated to be understood by
the claimant.

Section 9.03. Disability Claims Procedures. These procedures will be followed
with respect to claims that require a determination of Disability under the
Plan. The Committee will give the claimant notice of the decision on his claim
no later than 45 days after the claim is filed. This time period may be extended
twice by 30 days if the Committee (1) determine that the extension is required
due to matters beyond the control of the Plan and (2) notifies the claimant of
the circumstances requiring the extension of time and the date by which the

 

-34-



--------------------------------------------------------------------------------

Committee expects to render a decision. If an extension is necessary due to the
claimant’s failure to submit the information necessary to decide the claim, the
notice of extension will specifically describe the required information, and the
claimant will be afforded at least 45 days from receipt of the notice within
which to provide the specific information. If the claimant delivers the
requested information within the time specified, any 30 day extension period
will begin after the claimant has provided that information. If the claimant
fails to deliver the requested information within the time specified, the
Committee may decide the claim without that information.

(a) If a claim is denied, in whole or in part, the notice of the benefit
determination under the Plan will state the following:

(1) the specific reason or reasons for the denial;

(2) specific reference to the Plan provision or provisions on which the denial
is based;

(3) a description of any additional material or information needed to complete
the claim and why the information is necessary;

(4) a description of the Plan procedures and time limits for appealing the
determination, the claimant’s right to obtain information about those
procedures, and the right to sue in federal court; and

(5) disclosure of any internal rule, guidelines, protocol or similar criterion
relied on in making the denial (or state that the information will be provided
free of charge upon request).

(b) If a claim for benefits based on a Disability is denied, the claimant will
have 180 days from the receipt of the Committee’s decision to appeal to the
Committee for a review of the denial. The Committee’s decision will be given to
the claimant in writing, within 45 days after the Committee receives the
claimant’s signed, written request for review, unless special circumstances
require an additional period, up to 45 days, in which case the Committee will
notify the claimant of the special circumstances and the date upon which the
Committee expects to render its determination on review.

If an extension is necessary due to the claimant’s failure to submit the
information necessary to decide the appeal, the notice of extension will
specifically describe the required information, and the claimant will be
afforded at least 45 days from receipt of the notice to provide the specified
information. If the claimant delivers the requested information within the time
specified, the 45 day extension of the appeal period will begin after the
claimant has provided that information. If the claimant fails to deliver the
requested information within the time specified, the Committee may decide the
appeal without that information. The following provisions apply to the right of
appeal:

(1) The claimant will have the opportunity to submit written comments,
documents, or other information in support of his appeal.

 

-35-



--------------------------------------------------------------------------------

(2) Upon request, the claimant will have access to all relevant documents as
described by applicable U.S. Department of Labor regulations.

(3) The review will take into account all information, whether or not presented
or available at the initial determination.

(4) The initial determination will not be afforded any deference.

(5) The review will be conducted by a person different from the person who made
the initial determination and who is not the original decision maker’s
subordinate.

(6) If the decision is made on the grounds of a medical judgment, the Committee
will consult with a health care professional with appropriate training and
experience. The health care professional will not be the individual who was
consulted during the initial determination or that person’s subordinate.

(7) The Committee will provide the claimant with the name of any medical or
vocational expert who advised the Plan with regard to his claim.

(c) A notice that the request on appeal is denied will contain the following
information:

(1) the specific reason(s) for the appeal determination;

(2) a reference to the specific Plan provision(s) on which the determination is
based;

(3) a statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the adverse determination (or a statement that the
information will be provided free of charge upon request);

(4) a statement describing the claimant’s right to bring a civil suit under
federal law;

(5) a statement that the claimant is entitled to receive upon request, and
without charge, reasonable access to or copies of all documents, records or
other information relevant to the determination; and

(6) the statement that “You or your plan may have other voluntary alternative
dispute resolution options, such as mediation. One way to find out what may be
available is to contact your local U.S. Department of Labor Office and your
State insurance regulatory agency.”

 

-36-



--------------------------------------------------------------------------------

ARTICLE X

LIMITATIONS ON RIGHTS OF

EMPLOYEES AND OTHER PERSONS

Section 10.01. In General. The Plan is strictly a voluntary obligation on the
part of the Employer and will not be deemed to constitute a contract between the
Employer and any Employee or to be a consideration for, an inducement to, or a
condition of the employment of any Employee. Neither the Employer, the
Committee, nor the Trustee in any way guarantees against loss or depreciation of
any Trust Assets or guarantees the payment of any benefit or amount that may
become due under the Plan to any Member, his Beneficiaries, or to any creditor
of the Trust. Except as may be otherwise provided by ERISA, neither the Employer
nor the Committee will be liable to any person for any act or omission of the
Trustee, nor will the Trustee be liable to any person for any act or omission of
the Employer or the Committee.

Section 10.02. No Increase or Impairment of Other Rights. Nothing contained in
the Plan will be deemed to give any Employee the right to be retained in the
Employer’s service or will interfere with the Employer’s right to discharge or
otherwise terminate any Employee’s employment.

Section 10.03. Trust Sole Source of Benefits. Except as may be otherwise
provided by ERISA, no person will be entitled to any right or claim to benefits
except to the extent that the right is specifically fixed under the terms of the
Plan and there are Trust Assets available for payment of the benefits.

Section 10.04. Other Limitations of Liability. Except as may be otherwise
provided by ERISA, neither the Employer, the Committee, nor the Trustee will be
under any liability or responsibility for the validity or effectiveness of the
Plan or the Trust Agreement, or for any failure of this Plan or the Trust to
qualify at any time or for any period as a tax-exempt plan or trust under the
provisions of the Code or any applicable law or for any tax or increase in tax
on a Member or Beneficiary because of any benefits.

ARTICLE XI

PROVISIONS DESIGNED TO COMPLY WITH

LIMITATIONS ON BENEFITS AND OTHER ADDITIONS

Section 11.01. Purpose and Construction of This Article. This Article is
included in the Plan to comply with limitations imposed by Code section 415, and
all provisions of this Article will be construed and applied accordingly.

Section 11.02. General Statement of Limitation. Notwithstanding any other
provisions of the Plan, the following limitations on benefits will apply:

(a) When expressed as a benefit payable annually in the form of a straight life
annuity, the maximum annual benefit payable to a Member under the Plan, when
added to any benefit payable to the Member under any other qualified defined
benefit plan maintained by the Employer, is equal to the lesser of (1) $160,000,
as adjusted under Code section 415(d), or (2) the Member’s average Compensation
for the three consecutive Plan Years when the Member had the highest aggregate
Compensation, or during all of the Plan Years in which he was an active Member
if less than three, subject to the adjustments described below.

 

-37-



--------------------------------------------------------------------------------

(b) If the benefit begins before age 62, the Dollar Limit applicable to the
Member at such earlier age is an annual benefit payable in the form of a
straight life annuity beginning at the earlier age that is the actuarial
equivalent of the Dollar Limit applicable to the Member at age 62 (adjusted
under (A) above, if required). The Dollar Limit applicable at an age prior to
age 62 is determined as the lesser of (i) the actuarial equivalent (at such age)
of the Dollar Limit computed using the interest rate and mortality table (or
other tabular factor) specified in the definitions of “Actuarial Equivalent” and
“Applicable Percentage” at Section 2.01 of the Plan and (ii) the actuarial
equivalent (at such age) of the Dollar Limit computed using a 5 percent interest
rate and the applicable mortality table as defined in the definitions of
“Actuarial Equivalent” at Section 2.01 of the Plan. Any decrease in the Dollar
Limit determined in accordance with this Paragraph (B) will not reflect a
mortality decrement if benefits are not forfeited upon the death of the Member.
If any benefits are forfeited upon death, the full mortality decrement is taken
into account.

(c) If the benefit begins after the Member attains age 65, the Dollar Limit
applicable to the Member at the later age is the annual benefit payable in the
form of a straight life annuity beginning at the later age that is actuarially
equivalent to the Dollar Limit applicable to the Member at age 65 (adjusted
under (A) above, if required). The actuarial equivalent of the Dollar Limit
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the Dollar Limit computed using the
interest rate and mortality table (or other tabular factor) specified in the
definitions of “Actuarial Equivalent” and “Applicable Percentage” at
Section 2.01 of the Plan and (ii) the actuarial equivalent (at such age) of the
Dollar Limit computed using a 5 percent interest rate assumption and the
applicable mortality table as defined in the definition of “Actuarial
Equivalent” at Section 2.01 of the Plan. For these purposes, mortality between
age 65 and the age at which benefits commence will be ignored.

(d) If the benefit is payable in a form other than a straight life annuity, the
benefit will be adjusted in accordance with regulations prescribed by the
Secretary to an equivalent benefit. For this purpose, the portion of a joint and
survivor annuity that constitutes a Qualified Joint and Survivor Annuity and any
ancillary benefits will not be taken into account.

(e) For purposes of adjusting the limit under paragraph (d) for any form of
benefit subject to Code section 417(e)(3), the interest rate assumption used in
2004 and 2005 will be the greater of 5.5% and the rate used to compute an
Actuarial Equivalent. Notwithstanding the preceding sentence, in the case of
benefit paid after December 31, 2003 and before January 1, 2005, the amount
payable under a form of benefit subject to Code section 417(e)(3) will not,
solely by reason of the preceding sentence, be less than the amount that would
have been payable had the amount payable been determined using the applicable
interest rate (as defined in Code section 417(e)(3)) in effect as of
December 31, 2003. Also

 

-38-



--------------------------------------------------------------------------------

for these purposes, the interest rate assumption used in 2006 and later Plan
Years will be the greatest of 5.5%, the rate that provides a benefit of not more
than 105% of the benefit that would be provided if the applicable interest rate
(as defined in Code section 417(e)(3)) were the interest rate assumption, and
the rate used to compute an Actuarial Equivalent. For purposes of adjusting any
limit or benefit under paragraph (b), (c) or (d), the mortality table used will
be the table prescribed in Code section 417(e)(3).

(f) Notwithstanding the preceding Subsections, the benefit payable to a Member
will be deemed not to exceed the limitations of this Section if the Member has
at no time participated in any defined contribution plan maintained by the
Employer and the benefit payable to the Member under this Plan and all other
defined benefit plans maintained by the Employer do not exceed $10,000 for the
Plan Year or any prior Plan Year.

(g) If the Member’s benefit begins when he has fewer than 10 years of
participation in the Plan, the Dollar Limit will instead be a limit equal to the
product of the Dollar Limit and a fraction, the numerator of which is the number
of years of participation in the Plan and the denominator of which is 10. The
preceding sentence will apply to the Compensation Limit and the limit described
at Subsection (f), except that it will be applied with respect to Years of
Benefit Service rather than years of participation in the Plan. In no event will
the preceding provisions of this Subsection reduce the Dollar Limit, the
Compensation Limit, or the limit described at Subsection (f) to an amount less
than 1/10 of the particular limit.

ARTICLE XII

AMENDMENT, MERGER AND TERMINATION

Section 12.01. Amendment of Plan. The Board of Directors reserves the right at
any time and from time to time, and retroactively if deemed necessary or
appropriate, to amend in whole or in part any or all of the provisions of the
Plan. With the prior authorization of the Board of Directors, the President of
ESI may also amend the Plan. A certified copy of the resolution of the Directors
or the written directive of the President making the amendment will be delivered
to the Trustee. The Plan will be amended in the manner and effective as of the
date set forth in the resolution or directive, and the Employees, Members,
Beneficiaries, the Trustee, and all others having any interest under the Plan
will be bound by the amendment. However, no amendment will make it possible for
any part of the funds of the Plan to be used for, or diverted to, purposes other
than for the exclusive benefit of persons entitled to benefits under the Plan,
before the satisfaction of all liabilities with respect to them. No amendment
will be made that has the effect of decreasing the accrued benefit of any Member
or of reducing the nonforfeitable percentage of the accrued benefit of any
Member below the nonforfeitable percentage computed under the Plan as in effect
on the date on which the amendment is adopted or, if later, the date on which
the amendment becomes effective.

Section 12.02. Amendments Necessary to Bring Plan into Compliance with the Code
and ERISA. Notwithstanding any other provision of the Plan, any modification or
amendment of the Plan may be made, retroactively if necessary, that may be
required (a) to cause the Trust to constitute a qualified trust under the
provisions of Code section 401, or (b) to comply in every respect with ERISA.

 

-39-



--------------------------------------------------------------------------------

Section 12.03. Amendments to Vesting Provisions. If the Plan’s vesting
provisions are amended, each Member with at least three Years of Vesting Service
may elect, within the period specified in the following sentence, to have his
nonforfeitable percentage computed under the Plan without regard to the
amendment. The period during which the election may be made will begin with the
date the amendment is adopted and will end 60 days after the latest of the
following events occurs: (1) the amendment is adopted, (2) the amendment becomes
effective, or (3) the Member is issued written notice of the amendment by the
Employer.

Section 12.04. Merger or Consolidation. The Plan may not be merged or
consolidated with, and its assets or liabilities may not be transferred to, any
other plan unless each person entitled to benefits under the Plan would, if the
resulting plan were then terminated, receive a benefit immediately after the
merger, consolidation, or transfer that is equal to or greater than the benefit
he would have been entitled to receive immediately before the merger,
consolidation, or transfer if the Plan had then terminated.

Section 12.05. Termination of Plan. The Plan is intended to be permanent, and
the Trust created in support of the Plan is intended to be irrevocable, except
in the manner and to the extent otherwise provided in the Plan or in the Trust
Agreement. The Board of Directors may terminate the Plan for any reason at any
time. A certified copy of the resolution of the Directors terminating the Plan
will be delivered to the Trustee, and the Plan will be terminated as of the date
of termination specified in the resolution. In addition, the Plan will terminate
upon (a) the cessation of business operations by the Employer unless a successor
employer continues the Plan and becomes a party to the Trust Agreement or
(b) the legal adjudication of the Employer as a bankrupt; a general assignment
by the Employer to or for the benefit or its creditors; or the voluntary or
involuntary dissolution of the Employer. In case of termination of the Plan, the
rights of Members to the benefits accrued under the Plan to the date of the
termination, to the extent then funded or guaranteed by the Pension Benefit
Guaranty Corporation, if greater, will be nonforfeitable. The funds of the Plan
will be used for the exclusive benefit of persons entitled to benefits under the
Plan as of the date of termination, except as provided in Section 4.04. However,
any funds not required to satisfy all liabilities of the Plan for benefits
because of erroneous actuarial computation will revert to and be returned to the
Employer. The Committee will determine on the basis of actuarial valuation the
share of the funds of the Plan allocable to each person entitled to benefits
under the Plan in accordance with section 4044 of ERISA, or corresponding
provision of any applicable law in effect at the time. In the event of a partial
termination of the Plan, the provisions of this Section will be applicable to
the Members affected by that partial termination. Effective January 1, 2008, in
accordance with Code section 411(b)(5)(B)(vi), on termination of the Plan (a) if
the interest credit rate under Section 6.04 is a variable rate, the rate of
interest used to determine accrued benefits under the Plan will be equal to the
average of the rates used under the Plan during the 5-year period ending on the
termination date, and (b) the interest rate and mortality table used to
determine the amount of any benefit under the Plan payable in the form of an
annuity payable at normal retirement age will be the rate and table specified
under the Plan for this purpose as of the termination date (without regard to
termination of the Plan), except that if the interest rate is a variable rate,
it will be determined under the rules of the preceding sentence.

 

-40-



--------------------------------------------------------------------------------

Section 12.06. Limitation Concerning 25 Highest Paid Employees.

(a) The provisions of this Section will apply (1) if the Plan is terminated, to
any Member who is a Highly Compensated Member and (2) in any other event, to any
Member who is one of the 25 Highly Compensated Members with the greatest
compensation in any Plan Year. The amount of the annual payments to any of the
Members to whom this Section applies will not be greater than an amount equal to
the payments that would be made on behalf of the Member under a single life
annuity that is the Actuarial Equivalent of the present value of the balance of
the Member’s Cash Balance Account.

(b) If, (1) after payment to any one of the 25 Highly Compensated Members
described above to whom this Section applies of his benefits, the value of Plan
assets equals or exceeds 110 percent of the value of current liabilities (as
that term is defined in Code section 412(1)(7)) of the Plan, or (2) the value of
the benefits of any one of the 25 Highly Compensated Members to whom this
Section applies is less than one percent of the value of current liabilities of
the Plan, the provisions of Subsection (a) will not be applicable to the payment
of benefits to that Member.

(c) Notwithstanding Subsection (a), if the Plan is terminated, the restriction
of this Section will not be applicable if the benefits payable to any Highly
Compensated Member is limited to a benefit that is nondiscriminatory under Code
section 401(a)(4).

(d) If it should subsequently be determined by statute, court decision
acquiesced in by the Commissioner of Internal Revenue, or ruling by the
Commissioner of Internal Revenue, that the provisions of this Section are no
longer necessary to qualify the Plan under the Code, this Section will have no
further effect without the necessity of further amendment to the Plan.

ARTICLE XIII

PROVISIONS RELATING TO TOP-HEAVY PLAN

Section 13.01. Construction of this Article. This Article will be construed in
accordance with Code section 416 and the regulations thereunder.

Section 13.02. Top-Heavy Determination. For each Plan Year, the Committee will
determine whether the Plan is a Top- Heavy Plan.

(a) The Plan will be determined to be a Top-Heavy Plan if it satisfies either
Paragraph (1) or Paragraph (2).

(1) Except as provided in Paragraph (3), the Plan will be a Top-Heavy Plan for a
Plan Year if, as of the Determination Date, the present value of the accumulated
accrued benefits under the Plan of Key Employees exceeds 60% of the present
value of the accumulated accrued benefits under the Plan of all Employees.

 

-41-



--------------------------------------------------------------------------------

(2) Except as provided in Paragraph (3), the Plan will be a Top-Heavy Plan for a
Plan Year if it is included in a Required Aggregation Group that is a Top-Heavy
Group for the Plan Year.

(3) The Plan will not be a Top-Heavy Plan for a Plan Year if it is included in
an Aggregation Group (whether a Required Aggregation Group or a Permissive
Aggregation Group) that is not a Top-Heavy Group for the Plan Year.

(b) An Aggregation Group will be a Top-Heavy Group for the Plan Year if (as of
the respective Determination Dates that occur in the same calendar year for each
of the plans in the Aggregation Group) the sum of:

(1) the present value of the cumulative accrued benefits for Key Employees under
all defined benefit Retirement Plans included in the Aggregation Group, and

(2) the aggregate balances of the accounts of Key Employees under all defined
contribution Retirement Plans included in the Aggregation Group, exceeds 60% of
a similar sum determined for all Employees.

(c) In making the determinations required by this Section, the rules of
Section 13.03 will apply.

Section 13.03. Special Rules Relating to Determination of Top-Heavy Status. In
making the determinations required by this Article, the following rules will
apply:

(a) In determining the present value of an Employee’s accrued benefits under any
defined benefit Retirement Plan, the mortality table and interest rate used for
actuarial equivalents in that Retirement Plan will be used. In addition,
subsidized benefits will not be taken into account unless they are
nonproportional subsidies.

(b) For purposes of determining the present value of an Employee’s cumulative
accrued benefits and the aggregate balances of his accounts under this Article,
distributions made with respect to the Employee during the 1-year period ending
on the Determination Date will be taken into account. The preceding sentence
will also apply to distributions under a terminated Retirement Plan that would
have been required to be included in the Aggregation Group if the Retirement
Plan had not been terminated. In the case of a distribution made for a reason
other than severance from employment, death, or Disability, this provision will
be applied by substituting a 5-year period for the 1-year period.

(c) All Retirement Plans included in the Required Aggregation Group must be
aggregated to determine whether they constitute a Top-Heavy Group.

 

-42-



--------------------------------------------------------------------------------

(d) If an individual is a Non-Key Employee with respect to any Retirement Plan
for a Plan Year, but the individual was a Key Employee with respect to the
Retirement Plan for any prior Plan Year, no accrued benefit or account of the
Employee will be taken into account in determining top-heavy status.

(e) If an individual has not performed any service for the Employer at any time
during the 1-year period ending on the Determination Date, the accrued benefits
and accounts of that individual will not be taken into account.

(f) For purposes of determining the present value of the accrued benefit of an
Employee other than a Key Employee, the accrued benefit will be determined
(1) under the method used for accrual purposes for all Retirement Plans of the
Employer, or (2) if there is no method described in Clause (1), as if the
benefit accrued not more rapidly than the slowest accrual rate permitted under
Code section 411(b)(1)(C).

ARTICLE XIV

MISCELLANEOUS PROVISIONS

Section 14.01. No Duplication of Benefits. Nothing in this Plan will be
construed to permit any duplication of the benefits of a former Member upon his
re-entry into the Plan as a Member after Separation from Service. Any such
duplication of benefits is specifically prohibited.

Section 14.02. Named Fiduciaries. The Employer, the Committee, and the Trustee
are hereby designated as named fiduciaries with respect to the Plan. Each named
fiduciary will have only such authority as to the control and management of the
operation and administration of the Plan as is specifically given to it by the
provisions of the Plan. No named fiduciary will be subject to the direction or
control of another named fiduciary except to the extent, and in the manner,
specifically provided herein or in the Trust Agreement. Each named fiduciary
will discharge his duties with respect to the Plan in accordance with the
applicable provisions of ERISA.

Section 14.03. Bonding. Each fiduciary of the Plan and Trust and each person who
handles funds of the Plan and Trust will be bonded, except a corporate Trustee
who is exempt from the ERISA bonding requirements.

Section 14.04. Qualified Military Service. Notwithstanding any other provisions
of this Plan to the contrary, contributions, benefits and service credits with
respect to qualified military service will be provided in accordance with Code
section 414(u).

ARTICLE XV

MINIMUM DISTRIBUTION REQUIREMENTS

Section 15.01. Time and Manner of Distributions.

(a) Required Beginning Date. The Member’s entire interest will be distributed,
or begin to be distributed, to the Member no later than the Member’s Required
Beginning Date.

 

-43-



--------------------------------------------------------------------------------

(b) Death of Member Before Distributions Begin. Unless a Member or beneficiary
elects to apply the Five-Year Rule pursuant to Section 15.05, if the Member dies
before distributions begin, the Member’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

(1) If the Member’s surviving Spouse is the Member’s sole designated
beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died, or by December 31 of the calendar year in which the
Member would have attained age 70 1/2, if later.

(2) If the Member’s surviving Spouse is not the Member’s sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.

(3) If there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.

(4) If the Member’s surviving Spouse is the Member’s sole designated
beneficiary, and the surviving Spouse dies after the Member but before
distributions to the surviving Spouse begin, this Subsection 15.01(b), other
than Paragraph 15.01(b)(1), will apply as if the surviving Spouse were the
Member.

For purposes of this Subsection 15.01(b) and Section 15.04, distributions are
considered to begin on the Member’s Required Beginning Date (or, if
Paragraph 15.01(b)(4) applies, the date distributions are required to begin to
the surviving Spouse under Paragraph 15.01(b)(1)). If annuity payments
irrevocably commence to the Member before the Member’s Required Beginning Date
(or to the Member’s surviving Spouse before the date distributions are required
to begin to the surviving Spouse under Paragraph 15.01(b)(1)), the date
distributions are considered to begin is the date distributions actually
commence.

(c) Forms of Distribution. Unless the Member’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with Sections 15.02, 15.03 and 15.04.
If the Member’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code section 401(a)(9) and the Treasury regulations. Any
part of the Member’s interest which is in the form of an individual account
described in Code section 414(k) will be distributed in a manner satisfying the
requirements of Code section 401(a)(9) and the Treasury regulations that apply
to individual accounts.

 

-44-



--------------------------------------------------------------------------------

Section 15.02. Determination of Amount to be Distributed Each Year.

(a) General Annuity Requirements. If the Member’s interest is paid in the form
of annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

(1) The annuity distributions will be paid in periodic payments made at
intervals not longer than one year.

(2) The distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 15.03 or 15.04.

(3) Once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted.

(4) Payments will either be nonincreasing or increase only as follows:

(A) by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(B) to the extent of the reduction in the amount of the Member’s payments to
provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in
Section 15.03 dies or is no longer the Member’s beneficiary pursuant to a
Qualified Domestic Relations Order;

(C) to provide cash refunds of Member contributions upon the Member’s death; or

(D) to pay increased benefits that result from a Plan amendment.

(b) Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Member’s Required Beginning Date (or,
if the Member dies before distributions begin, the date distributions are
required to begin under Paragraph 15.01(b)(1) or 15.01(b)(2)) is the payment
that is required for one payment interval. The second payment need not be made
until the end of the next payment interval even if that payment interval ends in
the next calendar year. Payment intervals are the periods for which payments are
received, such as, bi-monthly, monthly, semi-annually, or annually. All of the
Member’s benefit accruals as of the last day of the first distribution calendar
year will be included in the calculation of the amount of the annuity payments
for payment intervals ending on or after the Member’s required beginning date.

 

-45-



--------------------------------------------------------------------------------

(c) Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Member in a calendar year after the first distribution
calendar year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which the
amount accrues.

Section 15.03. Requirements For Annuity Distributions That Commence During
Member’s Lifetime.

(a) Joint Life Annuities Where the Beneficiary Is Not the Member’s Spouse. If
the Member’s interest is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and nonspouse beneficiary, annuity
payments to be made on or after the Member’s Required Beginning Date to the
designated beneficiary after the Member’s death must not at any time exceed the
applicable percentage of the annuity payment for that period that would have
been payable to the Member using the table set forth in Q&A-2 of
section 1.401(a)(9)-6 of the Treasury regulations. If the form of distribution
combines a joint and survivor annuity for the joint lives of the Member and a
nonspouse beneficiary and a period certain annuity, the requirement in the
preceding sentence will apply to annuity payments to be made to the designated
beneficiary after the expiration of the period certain.

(b) Period Certain Annuities. Unless the Member’s Spouse is the sole designated
beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of
the Treasury regulations for the calendar year that contains the Annuity
Starting Date. If the Annuity Starting Date precedes the year in which the
Member reaches age 70, the applicable distribution period for the Member is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations plus the excess of 70 over the
age of Member as of the Member’s birthday in the year that contains the annuity
starting date. If the Member’s Spouse is the Member’s sole designated
beneficiary and the form of distribution is a period certain and not a life
annuity, the period certain may not exceed the longer of the Member’s applicable
distribution period, as determined under this Subsection 15.03(b), or the joint
life and last survivor expectancy of the Member and the Member’s Spouse as
determined under the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Member’s and
Spouse’s attained ages as of the Member’s and Spouse’s birthdays in the calendar
year that contains the Annuity Starting Date.

 

-46-



--------------------------------------------------------------------------------

Section 15.04. Requirements For Minimum Distributions Where Member Dies Before
Date Distributions Begin. Unless an Member or beneficiary elects to apply the
Five-Year Rule pursuant to Section 15.05, the Member’s interest will be
distributed as follows:

(a) Member Survived by Designated Beneficiary. If the Member dies before the
date on which distribution of his or her interest begins and there is a
designated beneficiary, the Member’s entire interest will be distributed,
beginning no later than the time described in Paragraph 15.01(b)(1)
or 15.01(b)(2), over the life of the designated beneficiary or over a period
certain not exceeding:

(1) Unless the Annuity Starting Date is before the first distribution calendar
year, the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the Member’s death; or

(2) If the Annuity Starting Date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

(b) No Designated Beneficiary. If the Member dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the Member’s death, distribution of the Member’s entire
interest will be completed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If
the Member dies before the date distribution of his or her interest begins, the
Member’s surviving Spouse is the Member’s sole designated beneficiary, and the
surviving Spouse dies before distributions to the surviving Spouse begin, this
Section 15.04 will apply as if the surviving Spouse were the Member, except that
the time by which distributions must begin will be determined without regard to
Paragraph 15.01(b)(1).

Section 15.05. Election of Five-Year Rule. A Member or beneficiary may elect to
apply the Five-Year Rule instead of the life expectancy rule of
Subsection 15.01(b) and Section 15.04. The Member or beneficiary’s election must
be made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under Subsection 15.01(b), or by
September 30 of the calendar year which contains the fifth anniversary of the
Member’s (or, if applicable, surviving Spouse’s) death.

Section 15.06. Definitions.

(a) Designated Beneficiary. A “designated beneficiary” is the individual who is
the designated beneficiary under Code section 401(a)(9) and
section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

-47-



--------------------------------------------------------------------------------

(b) Member. For purposes of Article XVI of the Plan, the term “Member” includes
any Member and, where applicable, any Deferred Benefit Member or Retired Member.

(c) Five-Year Rule. The “Five-Year Rule” requires that a Member’s entire
interest must be distributed by December 31 of the calendar year containing the
fifth anniversary of the Member’s death.

(d) Life Expectancy. “Life expectancy” is the life expectancy computed by use of
the Single Life Table in section 1.401(a)(9)-9 of the Treasury regulations.

ITT Educational Services, Inc. has caused this 2012 restatement of the
ESI Pension Plan to be executed by its duly authorized officer on this 28th day
of November, 2011.

 

ITT EDUCATIONAL SERVICES, INC. By:   /s/ Nina Esbin   (Signature)   Nina Esbin  
(Printed)   SVP, Human Resources   (Title)

 

ATTEST: /s/ Carolyn K. Herald (Signature) Carolyn K. Herald (Printed)

 

Retirement Specialist (Title)

 

-48-